Exhibit 10.5

 

Spherix Incorporated

 

--------------------------------------------------------------------------------

 

COPY

 

OFFICE BUILDING LEASE

 

 

between

 

 

ELIZABETHEAN COURT ASSOCIATES III
LIMITED PARTNERSHIP,

 

 

as Landlord

 

 

and

 

 

SPHERIX INCORPORATED,

 

 

as Tenant

 

--------------------------------------------------------------------------------


 

This Lease, made this 4th day of October, 2007, between ELIZABETHEAN COURT
ASSOCIATES III LIMITED PARTNERSHIP, a Maryland limited partnership (hereinafter
referred to as “Landlord”), and SPHERIX INCORPORATED, a Delaware corporation
(hereinafter referred to as “Tenant”).

 

Landlord, for and in consideration of the covenants and agreements set forth
hereinafter, leases to Tenant, and Tenant leases from Landlord, the premises
described, for the use set forth and for the term and at the rent reserved
herein,

 

1.

SPECIFIC PROVISIONS

 

 

1.1          PREMISES

 

 

 

 

(a)

Demised Premises:

Suite 503

 

 

 

 

 

 

 

(b)

Rentable Area:

Approximately 5,000 square feet, as measured in accordance with the provisions
of ANSI/BOMA Z65.1 1996, Standard Method for Measuring Floor Area in Office
Buildings.

 

 

 

 

 

 

 

(c)

Complex:

The buildings, improvements and grounds known as Rock Spring Park, of which the
Building is a part.

 

 

 

 

 

 

 

(d)

Building:

Westmoreland Building

 

 

 

 

 

 

 

(e)

Address:

6430 Rockledge Drive
Bethesda, Maryland 20817

 

 

 

 

 

 

1.2          LEASE DATES

 

 

 

 

 

 

(a)

Lease Term:

The term of this Lease (“Lease Term”) shall be five (5) “Lease Years” (as
defined below), commencing on the earlier to occur of February 1, 2008, or the
date Tenant commences to use the Demised Premises for Office purposes (the
earlier to occur of such dates shall be the “Commencement Date”), and expiring
on the last day of the fifth (5th) Lease Year, both dates inclusive, unless
sooner terminated in accordance with the provisions of this Lease.

 

 

 

 

 

 

 

(b)

Base Year:

Base Year shall be defined as the period commencing on January 1, 2008 and
ending on December 31, 2008.

 

 

 

 

 

 

 

(c)

Fiscal Year:

Fiscal Year shall be defined as each annual period, or portion thereof, included
within the Lease Term commencing on January 1st and ending on December 31st.

 

 

 

 

 

 

 

(d)

Lease Year:

The first Lease Year shall commence on the Commencement Date and shall terminate
at 11:59 p.m. on the last day of the twelth full calendar month thereafter. All
subsequent Lease Years shall be for twelve calendar months, except that last
Lease Year shall terminate on the date this Lease expires or is terminated in
accordance with the provisions hereof.

 

 

 

 

 

 

 

(e)

Calendar Year:

Calendar Year (sometimes appearing as ‘calendar year’) shall be defined as each
annual period from January 1 through the immediately following December 31.

 

 

 

 

 

 

1.3          BASE ANNUAL RENT

 

 

 

 

(a)           Initial Base Annual Rent:  One Hundred Forty-Two Thousand Five
Hundred and 00/100 Dollars ($142,500.00), payable in equal monthly installments
of Eleven Thousand Eight Hundred

 

1

--------------------------------------------------------------------------------


 

Seventy-Five and 00/100 Dollars ($11,875.00), hereinafter referred to as “base
monthly rent”, for the first Lease Year.

 

(b)           Percentage Factor: 3%.

 

 

1.4

INTENTIONALLY DELETED

 

 

1.5

ADDITIONAL RENT

 

 

Additional Rent shall be payable by Tenant in accordance with Section 2,
commencing January 1, 2009, consisting of each of the following:

 

(a)               Increases in Real Estate Taxes: Tenant’s pro rata share, equal
to 3.63% of the amount of Real Estate Taxes in excess of the Base Year Real
Estate Taxes.

 

(b)               Increases in Operating Expenses: Tenant’s pro rata share,
equal to 3.63% of the amount of Operating Expenses excess of the Base Year
Operating Expenses.

 

 

1.6

SECURITY DEPOSIT

 

 

 

 

 

 

 

$35,625.00

 

 

 

 

 

 

1.7

STANDARD BUILDING OPERATING DAYS AND HOURS

 

 

 

 

 

 

 

8:00 A.M. to 6:00 P.M. Monday - Friday

 

 

 

8:00 A.M. to 1:00 P.M. Saturday

 

 

 

 

 

 

1.8

USE OF PREMISES

 

 

 

 

 

 

 

General Office Use

 

 

 

 

 

 

1.9

ADDRESSES

 

 

 

 

 

 

 

(a)

ADDRESS FOR NOTICES TO TENANT

 

 

 

 

 

 

 

 

 

Until Commencement Date:

 

 

 

 

 

 

 

 

 

12051 Indian Creek Court

 

 

 

 

Beltsville, Maryland 20705

 

 

 

 

 

 

 

 

 

After Commencement Date:

 

 

 

 

 

 

 

 

 

6500 Rock Spring Drive, Suite 503

 

 

 

 

Bethesda, Maryland 20817

 

 

 

 

 

 

 

 

(b)

ADDRESSES FOR NOTICES TO LANDLORD

 

 

 

 

 

 

 

 

 

Elizabethean Court Associates III Limited Partnership
c/o Vornado/Charles E. Smith
2345 Crystal Drive, Suite 1000
Arlington, VA 22202

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Elizabethean Court Associates III Limited Partnership
c/o Rock Spring Properties, Ltd.
6500 Rock Spring Drive, Suite 5
Bethesda, Maryland 20817

 

 

2

--------------------------------------------------------------------------------


 

 

 

(c)

ADDRESS FOR PAYMENT OF RENT

 

 

 

 

 

 

 

 

 

Elizabethean Court Associates III Limited Partnership
c/o Vornado/Charles E. Smith
PNC Bank - Lockbox Deposit

Department Number 529

Washington, DC 20073-0529

 

 

 

 

 

 

 

1.10

SPECIAL PROVISIONS

 

 

 

 

 

 

 

1.11

EXHIBITS TO LEASE

 

 

 

 

 

 

 

Exhibit A - Floor Plan

 

 

 

Exhibit B - Building Rules and Regulations

 

 

 

Exhibit C - Cleaning Specifications

 

 

 

Exhibit D - Certificate of Commencement

 

 

 

Exhibit E - Intentionally Deleted

 

 

 

Exhibit F - Work Agreement

 

 

IN WITNESS WHEREOF, Landlord has caused this Lease, composed of Specific
Provisions, General Provisions, Special Provisions and Exhibits, to be signed
and sealed by one or more of its Officers, General Partners, Trustees, or
Agents, and Tenant has caused this Lease, as described above, to be signed in
its corporate name by its duly authorized officer and its corporate seal to be
hereto affixed and duly attested by its Secretary.

 

WITNESS:

LANDLORD:

 

 

 

 

ELIZABETHEAN COURT ASSOCIATES III

 

LIMITED PARTNERSHIP, a Maryland Limited

 

partnership

 

 

 

 

By:

WESTMORELAND BUILDING

 

 

CORPORATION, General Partner

 

 

 

 

By:

/s/ [ILLIGEBLE]

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

 

ATTEST:

TENANT:

 

SPHERIX INCORPORATED, a Delaware corporation

 

 

 

 

/s/ [ILLIGEBLE]

 

By:

/s/ Claire I. Kruger

(SEAL)

 

 

Claire I. Kruger

 

 

Chief Executive Officer

 

GENERAL PROVISIONS

2.             RENT

 

2.1          Base Annual Rent.

 

(a)           Payment of Base Annual Rent.  Tenant shall pay the first monthly
installment of Base Annual Rent specified  in Section 1.3 upon the earlier to
occur of (i) January 1, 2008, or (ii) the date that is estimated to be thirty
(30) days prior to the Commencement Date. After the Commencement Date, Tenant
shall pay the remaining monthly installments of Base Annual Rent in advance
without deduction, demand, right of set-off or recoupment, in immediately
available funds, on the first day of each and every calendar month throughout
the entire Lease Term specified in Section 1.2(a), to Vornado/Charles E. Smith
Real Estate Services L.P. (“Landlord’s Agent”), by electronic funds transfer if
requested by Landlord, or otherwise at the address

 

3

--------------------------------------------------------------------------------


 

Specified in Section 1.9(b), or to such other person or at such other place as
Landlord may hereafter designate in writing.

 

(b)           Escalation of Base Annual Rent.  Commencing on the first
anniversary date of the Commencement Date and continuing on each subsequent
anniversary thereof, the Base Annual Rent shall be increased by the Percentage
Factor stipulated in Section 1.3(b) times the Base Annual Rent Payable for the
preceding Lease Year (all of which shall be calculated without giving effect to
my waiver of rent or rent credit otherwise provided to Tenant). The escalated
Base Annual Rent so determined shall be the “Base Annual Rent” for all purposes
of this Lease, including the calculation of the increase in Base Annual Rent for
the subsequent Lease Year.

 

2.2          Additional Rent. Commencing on the date set forth in Section 1.5
and continuing throughout the Lease Term, Tenant shall pay as Additional Rent
Tenant’s pro rata share of any (i) Real Estate Taxes and (ii) Operating
Expenses, in excess of the (i) Real Estate Taxes and (iii) Operating Expenses,
respectively, payable by Landlord in the Base Year. Additional Rent shall be
determined as follows:

 

(a)           Real Estate Taxes. Tenant shall pay Tenant’s pro rata share, as
defined in Section 1.5(a), of any Real Estate Taxes paid during each Fiscal Year
falling entirely or partly within the Lease Term, in excess of the amount of
Real Estate Taxes paid during the Base Year.

 

(i)            The term “Real Estate Taxes” shall mean (1) all taxes,
assessments (including all assessments for public improvements or benefits,
whether or not commenced or completed prior to the date hereof and whether or
not to be completed within  the Lease Term), water, sewer, transportation or
other excises, levies, license fees, permit fees, impact fees, inspection fees,
and other authorization fees and other similar charges, in each case whether
general or special, levied or assessed, ordinary or extraordinary, foreseen or
unforeseen, of every character (including all interest and penalties thereon),
which at any time during or in respect of the Lease Term, may, by any
governmental or taxing authority, be assessed, levied, confirmed, or imposed on
or in respect of, or be a lien upon, the land and the building improvements of
which the Demised Premises are a part, and on any land and/or improvements now
or hereafter owned by Landlord and/or others that provide the Complex or
locality or the Demised Premises with other services, programs, amenities or
common facilities, together with (2) any other tax now or hereafter imposed on
real estate or on owners of real estate generally, including taxes imposed on
leasehold improvements which are assessed against the Landlord and taxes upon or
with respect to any activity conducted on the land and improvements of which the
Demised Premises are a part, upon this Lease or any rent reserved or payable
hereunder, upon the revenues or receipts from the land and improvements of which
the Demised Premises are a part, or upon the use or occupancy thereof, and (3)
to the extent the following taxes are in lieu of or a substitute for any other
taxes which are, or would be, payable by Landlord  as Real Estate Taxes, (a) any
income, excess profits, or other taxes of Tenant determined on the basis of its
income, receipts, or revenues, (b) any estate, inheritance, succession, gift,
capital levy, or similar tax of Tenant, (c) any franchise, capital stock, or
similar taxes of Landlord and (d) any income excess profits, or other taxes of
Landlord determined on the basis of its income, or revenue derived pursuant to
this Lease. Real Estate Taxes shall also include all costs incurred by Landlord
in contesting the validity or amount of any such taxes.

 

(ii)           If Real Estate Taxes paid during the Base Year are subsequently
reduced by any application or proceeding brought by or on behalf of Landlord for
reduction in the amount of Real Estate Taxes payable by Landlord, the Real
Estate Taxes deemed to have been paid during the Base Year shall be decreased
and Landlord may promptly bill Tenant for the Additional Rent not previously
paid by Tenant for any Fiscal Year during the Lease Term, based upon the reduced
amount of Real Estate Taxes deemed paid the Base Year.

 

(iii)          If the Building’s occupancy level is eighty percent (80%) or less
for six (6) months or more during any Fiscal Year other than the Base Year, or
if all land and improvements upon which Real Estate Taxes are or may be assessed
pursuant to Subsection 2.2(a)(i) above are not fully assessed during any portion
of any Fiscal Year other than any portion of the Base Year, then the Real Estate
Taxes paid during such Fiscal Year or portion thereof (other than the Base Year)
may adjusted, at Landlord’s sole option, to project the Real Estate Taxes as if
the Building were one hundred percent (100%) occupied and/or all land and
improvements are fully assessed during such Fiscal Year as reasonably estimated
by Landlord using standard accounting procedures so that Tenant’s share of the
Real Estate Taxes is the amount which Tenant would bear if the Building were
fully occupied and/or if all land and improvements upon which Real Estate Taxes
may be assessed were fully assessed during entire such Fiscal Year.

 

(iv)          In addition to the pro rata share of any increase in Real Estate
Taxes to be paid by Tenant pursuant to Sections 2.2(a)(i), (ii) and (iii) above,
Tenant  shall reimburse Landlord upon demand for any

 

4

--------------------------------------------------------------------------------


 

and all taxes required to be paid by Landlord upon, measured by, or reasonably
attributable to the cost or value of Tenant’s Property or by the cost or value
of any Leasehold Improvements made in or to the Demised Premises by or for
Tenant, regardless of whether title to such Leasehold Improvements shall be in
Tenant or Landlord, and for all taxes required to be paid by Landlord upon,
measured by, or reasonably attributable to or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Demised Premises or any portion thereof to the extent
such taxes are not included in Real Estate Taxes.

 

(b)           Operating Expenses.  Tenant shall pay Tenant’s pro rata share, as
indicated in Section 1.5(b), of any Operating Expenses paid during each Fiscal
Year falling entirely or partly within the Lease Term, in excess of the
Operating Expenses paid during the Base Year.

 

(i)                                     The term “Operating Expenses” shall mean
any and all expenses of Landlord in connection with the servicing, insuring,
operation, maintenance, replacement and repair of the Building and related
interior and exterior appurtenances of which the Demised Premises are a part, or
for health, welfare or safety; expenses, if any, of Landlord either alone or in
conjunction with others to maintain common facilities, amenities, programs and
services required or approved by jurisdictional authorities for the Building,
the building site, the Complex or the locality in which the Complex is situated;
transportation district fees, parking district fees, traffic mitigation fees,
and cost of other amenities required by law; costs and fees charged and/or
assessed in connection with any improvement district that is applicable to the
Building, the cost of any services to achieve a reduction of, or to minimize the
increase in, Operating Expenses or Real Estate Taxes; management fees; vault
rentals; business license, personal property and other taxes; capital
expenditures and other costs of Landlord for equipment or systems installed to
reduce or minimize increases in Operating Expenses or to comply with any
governmental or quasi-governmental ordinance or requirement (at the option of
Landlord, such costs, with interest, may be recovered from Tenant in
installments simultaneous with the payment of monthly installments of Base
Annual Rent in accordance with a cost repayment schedule based on the useful
life of such equipment or systems). At the sole discretion of Landlord, certain
of these expenses may be equitably apportioned among two or more buildings in
the Complex. Notwithstanding anything herein to the contrary, the preceding list
is for definitional purposes only and shall not impose any obligation upon
Landlord to incur such expenses or provide such services.

 

(ii)                                  The term “Operating Expenses” shall not
include any of the following, except to the extent that such costs and expenses
are specifically included in Operating Expenses as described in Section
2.2(b)(i) above: capital expenditures and depreciation of the Building; painting
and decorating of tenant space; interest and amortization of mortgages; ground
rent; compensation paid to officers or executives of Landlord; taxes as measured
by the net income of Landlord from the operation of the Building; insurance
reimbursements of Operating Expenses to Landlord; Real Estate Taxes; brokerage
commissions; and marketing expenses.

 

(iii)                               In the event that the Building and all land
and improvements upon which Operating Expenses are calculated or may be
calculated pursuant to Section 2.2(b)(i) above were not fully complete and
operational, fully occupied during any fiscal year, or if any tenant is
separately paying for services or utilities furnished to its premises or is
provided with fewer services than customarily provided for tenants of general
office space in the Building, then Operating Expenses paid during such Fiscal
Year or portion thereof (other than the Base Year) may be adjusted, at
Landlord’s sole option, to include all additional expenses, as estimated by
Landlord applying standard accounting procedures, so that Tenant’s share of
Operating Expenses is the amount which Tenant would bear if the Building were
fully occupied by tenants and all land and improvements upon which Operating
Expenses are calculated or may be calculated pursuant to Section 2.2(b)(i) above
were fully complete and operational during the entire such Fiscal Year using
services and utilities customarily provided for general office use, For example,
if the average occupancy rate for the Building during a Fiscal Year is seventy
percent (70%), and if the janitorial contractor charges $1.00 per square foot of
occupied rentable area per year, and if the Building contains 100,000 square
feet of rentable area, and if Landlord estimates that the Operating Expenses
that would have been paid if the Building had been one hundred percent (100%)
occupied by tenants, using such customary janitorial services during such year,
would have been $100,000, then Tenant would pay as Additional Rent pursuant to
Section 1.5(b) its pro rata share of the amount by which $100,000 exceeds the
Operating Expenses which were paid during the Base Year.

 

2.3          Additional Rent Estimates and Adjustments:

 

(a)           Initial Additional Rent Adjustments. Landlord at its option may
submit to Tenant prior to the date set forth in Section 1.5 a statement of
Landlord’s reasonable estimate of the increases described in Sections 2.2(a) and
(b) above, together with the amount of Tenant’s Additional Rent which is
estimated to result

 

5

--------------------------------------------------------------------------------


 

from such increases, in which event Tenant shall pay such estimated Additional
Rent to Landlord in equal monthly installments beginning on the date set forth
in Section 1.5, on the dates and in the manner required for the payment of
Tenant’s monthly installments of Base Annual Rent. In the alternative, as soon
as practicable after the end of the calendar year in which Tenant’s obligation
to pay Additional Rent pursuant to Sections 2.2(a) and (b) commences, Landlord
may submit a lump sum statement to Tenant of the actual increases in Real Estate
Taxes and/or Operating Expenses, if any, which were paid during the Fiscal Year
which ended during such calendar year over the Real Estate Taxes and Operating
Expenses which were paid during the Base Year, all as prorated based upon that
portion of the Fiscal Year falling within the initial partial year of the Lease
Term, and Tenant shall pay its pro rata share as Additional Rent on the date and
in the manner required for the next monthly installment of Base Annual Rent due
after submission of Landlord’s statement.

 

(b)           Annual Budget.  Subsequent to the Calendar Year in which Tenant’s
obligation to pay each component of Additional Rent pursuant to Section 2.2
commences. Tenant shall thereafter pay each such component of Additional Rent in
twelve equal monthly installments based upon Landlord’s estimates. In order to
provide for the current monthly payment of each component of Additional Rent
described herein, Landlord shall submit to Tenant a statement of Landlord’s
reasonable estimate of the increases described in Section 2.2 above, together
with the amount of Tenant’s Additional Rent which is estimated to result from
such increases. Tenant agrees to pay such estimated component of Additional Rent
to Landlord in twelve equal installments beginning on January 1, on the dates
and in the manner required for the payment of Tenant’s monthly installments of
Base Annual Rent.

 

(c)           Additional Rent Reconciliations.  After the end of each Calendar
Year, Landlord will submit to Tenant a statement of the actual increases in Real
Estate Taxes and Operating Expenses paid during the Fiscal Year which ended
during such Calendar Year over the Real Estate Taxes and Operating Expenses
which were paid during the Base Year, respectively. Such statement shall also
indicate the amount of Tenant’s excess payment or underpayment of Additional
Rent based on Landlord’s estimate described in Sections 2.3(a) and 2.3(b). If
Additional Rent paid by Tenant during the preceding Calendar Year shall be in
excess of, or less than, the aggregate of its share of the actual increase in
Real Estate Taxes and Operating Expenses, Landlord and Tenant agree to make the
appropriate adjustment following the submission of Landlord’s statement. Tenant
shall either pay any Additional Rent due with the installment of Base Annual
Rent due for the month following submission of Landlord’s statement, or pay any
Additional Rent due within thirty (30) days if the Lease Term has expired or has
otherwise been terminated. Tenant shall deduct its excess payment, if any, from
the installment of Base Annual Rent due for the month following submission of
Landlord’s statement, or following the expiration or earlier termination of the
Lease Term. Tenant shall be reimbursed for any excess payments made, less any
amounts then due Landlord under this Lease, upon demand.

 

(d)           Verification of Additional Rent.  Unless Tenant asserts specific
errors within thirty (30) days after Landlord has’ submitted the audited
financial statement for a Fiscal Year to Tenant. Tenant shall have no right to
contest the amount of Tenant’s pro rata share of Real Estate Taxes and/or
Operating Expenses or the statement submitted by Landlord. No such assertion of
error by Tenant shall extend the time for payments as set forth in Sections 2.2
and 2.3 above. If Tenant has given a timely assertion of error and if it shall
be determined by Landlord there is an error in Landlord’s statement. Tenant
shall be entitled to a credit for any overpayment, which shall be applied to any
sums then due Landlord under this Lease and then to the next installment(s) of
Additional Rent until fully credited for the overpayment, or refunded if Tenant
has vacated the Demised Premises, or Tenant shall be billed for any underpayment
and shall remit any amount owing to Landlord within ten (10) business days of
Tenant’s receipt of such statement.

 

(e)           Fiscal Year.  Landlord shall have the right to change its Fiscal
Year from time to time. If Landlord changes its Fiscal Year during the Lease
Term, thereby creating a Fiscal Year with fewer than twelve (12) months
(hereinafter “short year”), the Real Estate Taxes and Operating Expenses for the
short year shall be determined on an annualized basis by taking the monthly
average of the actual Real Estate Taxes and Operating Expenses, respectively,
and multiplying each by twelve. The amounts determined by this method shall be
used in determining the increases described in Sections 2.2(a) and 2.2(b) for
the short year.

 

2.4          Rent Adjustment Limit.  Notwithstanding any deductions from or
adjustments to Base Annual Rent and Additional Rent as provided for above, in no
event shall the total monthly installment of Base Annual Rent and Additional
Rent to be paid by Tenant in any month during the Lease Term or any extension
thereof be less than the monthly installment of Base Annual Rent stipulated in
Section 1.3, except as required as the result of the Landlord’s application of a
credit due to Tenant pursuant to Section 2.3(c).

 

2.5          Survival of Rent Obligation.  The obligation of Tenant with respect
to payment of Base Annual Rent, as defined in Section 2.1, and Additional Rent
as defined in Sections 2.2 and 2.10, together will all other

 

6

--------------------------------------------------------------------------------


 

sums due hereunder, accrued and unpaid during the Lease Term, shall survive the
expiration or earlier termination of this Lease.

 

2.6          Pro Rata Share.  Tenant’s “pro rata share” stipulated in Sections
1.5(a) and 1.5(b) represent the ratio that the total rentable area of the
Demised Premises bears to the total rentable area of office space contained in
the Building.  In the event of any dispute as to the Tenant’s “pro rata share”,
certification of the “pro rata share” by Landlord’s architect shall be binding
on both Landlord and Tenant.  Tenant’s “pro rata share” shall be modified during
the Lease Term in the event the rentable area of the Building is modified.

 

2.7          Prorated Rent.  Any Base Annual Rent or Additional Rent payable
pursuant to Sections 2.1 and 2.2 for one or more full calendar months in a
partial Fiscal Year at the beginning or end of the Lease Term shall be prorated
based upon the number of months in the Fiscal Year.  Any Base Annual Rent or
Additional Rent payable pursuant to Sections 2.1 and 2.2 for a portion of a
calendar month shall be prorated based upon the number of days in the applicable
calendar month.

 

2.8          Application of Rent.  No payment by Tenant or receipt by Landlord
of lesser amounts of Base Annual Rent or Additional Rent than those required by
this Lease shall be deemed to be other than on account of the earliest unpaid
stipulated Base Annual Rent or Additional Rent.  No endorsement or statement on
any check or any letter accompanying any check or payment as Base Annual Rent or
Additional Rent shall be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Base Annual Rent and Additional Rent or pursue any other
remedy provided in this Lease.  Any credit due to Tenant hereunder by reason of
overpayment of Base Annual Rent or Additional Rent shall first be applied to any
Base Annual Rent, Additional Rent or other sums owed to Landlord by Tenant as
set forth elsewhere in this Lease or if Tenant shall be in default when said
credit shall be owed.

 

2.9          Late-Payment Fee and Interest Charge.  In the event any installment
of Base Annual Rent or Additional Rent due hereunder is not paid within five (5)
calendar days after it is due, then Tenant shall also pay to Landlord as
Additional Rent (a) a late payment fee equal to five percent (5%) of the payment
as liquidated damages for the additional administrative costs incurred by
Landlord as a result of such late payments, plus (b) an interest charge
calculated at the rate of eighteen percent (18%) per annum on the delinquent
payment from the date due until paid.  If Landlord receives from Tenant (i) a
returned or “bounced” check, Tenant shall pay Landlord a fee of Fifty and 00/100
Dollars ($50.00) to reimburse Landlord for its administrative costs, and (ii)
two (2) or more returned or “bounced” checks in any twelve (12) month period. 
Landlord may require all future rent to be paid by cashier’s or certified check.

 

2.10        Other Tenant Costs and Expenses.  All costs and expenses which
Tenant assumes or agrees to pay to Landlord pursuant to this Lease, including
without limitation costs of construction and alterations, shall be deemed
Additional Rent, whether or not the same is specifically designated herein as
Additional Rent, and, in the event of nonpayment thereof.  Landlord shall have
all the rights and remedies herein provided for the nonpayment of Base Annual
Rent and Additional Rent payable pursuant to Sections 2.1 and 2.2, including
assessment of late payment fees and interest charges.

 

3.             CONSTRUCTION OF PREMISES AND OCCUPANCY

 

3.1          As-Is.  Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Demised Premises in its as-is condition.

 

3.2          Possession.  If Landlord shall be unable to tender possession of
the Demised Premises on the Commencement Date set forth in Section 1.2 by reason
of: (a) the fact that the Demised Premises are located in a building being
constructed and which has not been sufficiently completed to make the Demised
Premises ready for occupancy; (b) the holding over or retention of possession of
any tenant or occupant; or (c) for any other reason beyond the control of
Landlord.  Landlord shall not be subject to any liability for the failure to
tender possession on said date.  No such failure to tender possession on the
Commencement Date set forth in Section 1.2 shall in any other respect affect the
validity of this Lease or the obligations of Tenant hereunder, nor shall same be
construed to extend the termination date of this Lease set forth in Section
1.2.  In the event the actual Commencement Date does not occur within six (6)
months of the date this Lease is fully executed and delivered by Landlord and
Tenant, then Landlord, without further liability to Tenant, shall have the right
to terminate this Lease upon thirty (30) days prior written notice to Tenant. 
If permission is given to Tenant to enter into possession of the Demised
Premises prior to the date specified as the Commencement Date.  Tenant covenants
and agrees that such occupancy shall be deemed to be subject to all of the
terms, covenants, conditions and provisions of this Lease, and that Tenant shall
be responsible for payment of Base Annual Rent,

 

7

--------------------------------------------------------------------------------


 

In advance, at the rate of 1/30th of the base monthly rent set forth in Section
1.3 for each day of such occupancy prior to the Commencement Date, and
Additional Rent set forth in Section 1.5 shall begin to accrue on such date of
possession, Within fifteen (15) days after the Commencement Date, Tenant shall
execute the Certificate of Commencement in the form attached as Exhibit D
hereto.

 

3.3.         Permits.  Tenant shall be responsible for obtaining at its sole
cost and expense the construction permits for any work or improvement
constructed by Tenant or its contractors in the Demised Premises Tenant shall be
responsible for obtaining at its own cost and expense any required occupancy
permit. Tenant shall be responsible for obtaining any other permits or license
necessary for its lawful occupancy of the Demised Premises.

 

3.4          Intentionally Deleted.

 

4.             SUBLETTING AND ASSIGNMENT

 

4.1          Consent.  Tenant will not sublet the Demised Premises or any part
thereof or transfer possession or occupancy thereof to any person, firm or
entity, or transfer or assign this Lease, and no subletting or assignment hereof
shall be effected by operation of law or in any other manner, such as the
transfer of all or substantially all of Tenant’s assets or voting control of
Tenant’s stock, partnership interest, membership interest or other equity. If
Tenant is a partnership, then any sale, conveyance, or other transfer of, or the
grand of a security interest in, any partnership interest, or any dissolution of
Tenant, or any act which will result in a potential future change in control, or
withdrawal or change, whether voluntary, involuntary or by operation of law, of
a partner or partners owning a controlling interest in Tenant, shall be deemed a
voluntary assignment of this Lease. If Tenant is a corporation, then any sale,
conveyance, or other transfer of, or grant of a security interest in any
controlling shares of stock, dissolution, merger, consolidation or other
reorganization of Tenant, or any sale or transfer of a controlling interest of
its capital stock, or any act which will result in a potential future change in
control, or a withdrawal or change, whether voluntary, involuntary or by
operation of law, of a shareholder or shareholders owning a controlling interest
in Tenant, shall be deemed a voluntary assignment of this Lease. If Tenant is a
limited liability company or other entity, then any sale, conveyance or other
transfer of, or grant of a security interest in any controlling membership
interests, or any act which will result in a potential future change in the
control, or a withdrawal of change, whether voluntary, involuntary or by
operation of law, of a member or members owning a controlling interest in
Tenant, shall be deemed a voluntary assignment of the Lease. All permitted
sublettings and assignments of the Demised Premises and this Lease shall be
subject to the provisions of this Lease, including but not limited to Section
4.3. No assignment shall be made except for the entire Demised Premises and
Tenant further agrees that any permitted assignment of this Lease or subletting
of the Demised Premises may be conditioned upon payment by Tenant of
consideration and the delivery of such additional guarantees, collateral and/or
other security as determined by Landlord. Any subletting or assignment consented
to by Landlord, to be effective, shall be evidenced in writing in a form
acceptable to Landlord Consent by Landlord to any assignment or subletting by
Tenant shall not operate as a waiver of the necessity for obtaining Landlord’s
consent in writing to any subsequent assignment or subletting. The collection or
acceptance of rent from any such assignee, subtenant or other occupant shall not
constitute waiver of or release of Tenant from any covenant or obligation
contained in this Lease, nor shall such acceptance of rent to deemed to create
any right to the Demised Premises in such assignee, subtenant or other occupant,
nor any legal or other relationship between the Landlord and any such assignee,
subtenant or other occupant. Landlord’s acceptance of any name for listing on
the Building directory shall not be deemed, nor will it substitute for,
Landlord’s consent as required by this Lease, to each sublease, assignment and
any other occupancy of the Demised Premises. In the event that Tenant defaults
under this Lease in the payment of Base Annual Rent or Additional Rent, Tenant
hereby assigns to Landlord the rent and other sums due from any subtenant,
assignee or other occupant and hereby authorizes each such subtenant, assignee
and other occupant to pay said rent and other sums directly to Landlord upon
demand. Any transfer of this Lease or the Demised Premises, or any transfer of
any interest in Tenant restricted pursuant to this Section 4.1, without the
prior written consent of Landlord pursuant to this Section 4.1 shall be void. By
taking a transfer of this Lease by assignment, transfer of interest in Tenant,
or by any other manner described in the Section 4.1 or otherwise with Landlord’s
consent to the transfer, the transferee shall be bound by all provisions of this
Lease, which shall be binding upon the transferee as if the transferee had
signed this Lease in lien of the original Tenant named herein.

 

4.2          Recapture of Premises.  In the event Tenant desires to sublet the
Demised Premises or assign this Lease or effect the transfer of any interest in
this Lease or in Tenant restricted pursuant to Section 4.1, Tenant shall give to
Landlord written notice of Tenant’s intended subtenant, assignee or transferee
in order to secure Landlord’s written consent in accordance with Section 4.1.
Within thirty (30) days of receipt of said

 

8

--------------------------------------------------------------------------------


 

notice, Landlord shall have the right, at its option: (i) to terminate this
Lease by giving Tenant not less than thirty (30) days notice if Tenant’s notice
states the Tenant’s desire to assign this Lease or sublet more than fifty
percent (50%) of the Demised Premises or effect a restricted transfer of an
interest in this Lease or in Tenant, or (ii) if Tenant’s notice states the
Tenant’s desire to sublet a portion of the Demised Premises, to terminate this
Lease and simultaneously to enter into a new lease with Tenant for that portion
of the Demised Premises Tenant may desire to retain upon the same terms,
covenants and conditions as then set forth in this Lease, prorated based upon
the space retained by Tenant.  If Landlord exercises its right to terminate this
Lease pursuant to clauses (i) or (ii) above, Tenant agrees that Landlord shall
have access to all or any portion of the Demised Premises sixty (60) days prior
to the effective termination date for remodeling or redecorating purposes.
Tenant shall promptly execute such lease amendments and other documents as
Landlord may require to effectuate the terms and intent of this Section 4.2.

 

4.3          Excess Rent and Other Consideration.  If any sublease or assignment
(whether by operation of law or otherwise, including without limitation an
assignment pursuant to the provisions of the Bankruptcy Code or any other
Insolvency Law) provides that the subtenant or assignee thereunder is to pay any
amount in excess of the rental and other charges due under this Lease, then
whether such excess be in the form of an increased monthly or annual rental, a
lump sum payment, payment for the sale, transfer or lease of Tenant’s fixtures,
leasehold improvements, furniture and other personal property, or any other form
(and if the subleased or assigned space does not constitute the entire Demised
Premises, the existence of such excess shall be determined on a pro-rata basis),
Tenant shall pay to Landlord fifty percent (50%) of any “Profit” (as defined
below) applicable to the sublease or assignment, which amount shall be paid by
Tenant to Landlord as additional rent upon such terms as shall be specified by
Landlord and in no event later than ten (10) days after any receipt thereof by
Tenant, “Profit” shall be defined as the difference between (i) any and all
consideration received by Tenant in the aggregate from any assignment of the
Lease and/or subletting of the Demised Premises, and (ii) the sum of (A) the
rent and charges due to Landlord from Tenant under the terms of this Lease (and
if the subleased or assigned space does not constitute the entire Demised
Premises, the rent and charges payable by Tenant shall be determined on a
pro-rata basis), (B) Tenant’s reasonable attorneys’ fees and brokerage costs in
connection with such assignment or subletting that are paid to a third party
that is not related to or affiliated with Tenant, (C) Tenant’s actual
out-of-pocket cost of performing alterations to the Demised Premises in
connection with such assignment or subletting, and (D) the actual amount of
improvement allowance that is paid in connection with such assignment or
subletting.  Acceptance by Landlord of any payments due under this Section shall
not be deemed to constitute approval by Landlord of any sublease or assignment,
nor shall such acceptance waive any rights of Landlord hereunder.  Landlord
shall have the right to inspect and audit Tenant’s books and records relating to
any sublease or assignment.

 

4.4          Tenant Liability.  In the event of any subletting of the Demised
Premises or assignment of this Lease by Tenant or transfer of an interest in
this Lease or in Tenant, Tenant shall remain liable to Landlord for payment of
the Base Annual Rent and Additional Rent stipulated herein and all other
covenants and conditions contained herein.  No subletting of the Demised
Premises or assignment of this Lease or transfer of an interest in this Lease or
in Tenant shall operate to release, discharge or otherwise affect the liability
of any guarantors, co-signers or other parties liable to Landlord pursuant to
the terms of any guaranty or otherwise for the obligations of Tenant under this
Lease.

 

4.5          Reasonable Standards of Consent.  Tenant acknowledges that
Landlord, in considering whether to grant or withhold consent required of
Landlord pursuant to this Section 4, shall be entitled to apply any or all of
the following criteria:

 

(a)           The financial strength of proposed subtenant/assignee/transferee
must be acceptable to Landlord in Landlord’s reasonable discretion based on
adequate current and historical financial information given by Tenant.  Landlord
shall be entitled to receive, and Tenant shall deliver or cause others to
deliver, such guarantees, collateral and other security as Landlord shall
request in conjunction with any prospective sublease, assignment or other
transfer.  Failure to provide such financial information, guarantees, collateral
and other security shall be grounds for Landlord to, withheld or deny consent;

 

(b)           The proposed subtenant/assignee/transferee must have a good
reputation in the business community and must be credit-worthy;

 

(c)           Use of the Demised Premises by the proposed
subtenant/assignee/transferee must be identical to the use permitted by this
Lease;

 

9

--------------------------------------------------------------------------------


 

(d)           Use of the Demised Premises by the proposed
subtenant/assignee/transferee shall not violate or create any potential
violation of any laws and must be in keeping with the character of the Building
and the Complex;

 

(e)           The proposed subtenant/assignee/transferee shall not be a party by
whom any suit or action could be defended on the grounds of sovereign immunity;

 

(f)            The proposed subtenant/assignee/transferee shall not be (i) an
existing occupant of the Building or the Complex (or an affiliate of, or be
related to, an existing occupant of the Building or the Complex), nor (ii) a
party (or an affiliate of, or be related to , a party) with whom Landlord (or a
party that is related to or affiliated with Landlord) or its rental agent is
negotiating with to lease space in the Building or the Complex;

 

(g)           Use of the Demised Premises by the proposed
subtenant/assignee/transferee shall not violate, or cause Landlord to violate,
any other leases, agreements or mortgages affecting (i) the Demised Premises,
the Building, the Complex or the land related to such improvements, or (ii) the
Landlord, Landlord’s Agent or other tenants, whether such leases, agreements or
mortgages were entered into prior or subsequent to this Lease;

 

(h)           The proposed use shall be compatible with all other uses within
the Building or the Complex and the proposed use or user shall not cause a
diminution in the reputation of the Building, the Complex, Landlord, Landlord’s
Agent or other tenants;

 

(i)            The proposed subtenant/assignee/transferee shall have no right to
further sublet the subleased premises, nor to further assign this Lease, nor to
further transfer any interest in such proposed subtenant/assignee/transferee;

 

(j)            In the event Tenant is in default, consent may be withheld
irrespective of whether these other criteria are met by the proposed
subtenant/assignee/transferee.

 

4.6          Other Transfers.  Notwithstanding anything herein to the contrary,
Tenant shall not pledge, assign, transfer, encumber or otherwise convey its
interest in the Demised Premises conditionally or as security for any
obligations of Tenant to any third party, or otherwise. Any such transfer in
violation of this provision shall be void.

 

4.7          Required Information.  If Tenant should desire to assign this Lease
or sublet the Demised Premises (or any part thereof). Tenant shall give Landlord
written notice no later than sixty (60) days in advance of the proposed
effective date of such proposed assignment or sublet, which notice shall specify
the following information (such information shall be collectively referred to as
the “Required Information”); (i) the name, current address and business of the
proposed assignee or sublessee, (ii) the amount and location of the assignment
or subletting, (iii) the proposed effective date and duration of the assignment
or subletting, and (iv) the proposed rent and other consideration to be paid to
Tenant by such assignee or sublessee. Such notice shall be accompanied by a
certified check payable to Landlord in the amount of One Thousand and 00/100
Dollars ($1,000.00) to reimburse Landlord for its administrative costs in
processing Tenant’s request. Tenant also shall promptly supply Landlord with
financial statements and other information as Landlord may request to evaluate
the proposed assignment or sublease.

 

4.8          Fees; Documents.  Tenant agrees to reimburse Landlord for legal
fees and any other reasonable expenses and costs incurred by Landlord in
connection with any proposed assignment or subletting. Tenant shall deliver to
Landlord copies of all documents executed in connection with any proposed
assignment or subletting, which documents shall be in form and substance
reasonably satisfactory to Landlord and which documents, (i) in the case of
permitted assignment, shall require such assignee to assume performance of all
terms of this Lease on Tenant’s part to be performed, and (ii) in the case of
permitted subletting shall require such sublessee to comply with all terms of
this Lease on Tenant’s part to be performed. No acceptance by Landlord of any
installment of Base Annual Rent or any other sum of money from any assignee,
sublessee or other category of transferee shall be deemed to constitute
Landlord’s consent to any assignment, sublease, or transfer.

 

4.9          Rights on Default.  In the event Tenant defaults under this Lease,
in addition to the rights and remedies of Landlord outlined in Section 12,
Landlord, at its option, may elect to recognize any sublease between Tenant and
any subtenant, or any agreement by which Tenant has granted any leasehold estate
or interest in the Demised Premises, as a direct lease or agreement between
Landlord and such subtenant or other

 

10

--------------------------------------------------------------------------------


 

grantee, upon written notice to Tenant and such subtenant or other grantee,
without releasing or affecting the liability of Tenant to Landlord under this
Lease, and Tenant shall be deemed to have assigned its interest in such sublease
or other agreement to Landlord (without the need for executing any further
documentation evidencing same) and such subtenant or other grantee shall attorn
to and recognize the rights of Landlord under such sublease or other agreement,
as the case may be. Notwithstanding Tenant’s consent or acquiescence in the
termination of this Lease and/or Tenant’s voluntary surrender of the Demised
Premises (for any portion thereof), Landlord may consider any sublease or other
agreement transferring a leasehold estate or interest in the Demised Premises,
and/or any right to use or possess the Demised Premises (for any portion
thereof) by any subtenant or other grantee, terminated as of the date Landlord
terminates this Lease and/or Tenant’s right to possession of the Demised
Premises, it being the intention of the parties that any leasehold estate or
other interest in the Demised Premises shall be subject to the terms and
conditions of this Lease, including all rights and remedies of Landlord outlined
herein, notwithstanding anything to the contrary contained in such sublease or
other agreement.

 

4.10        Corporate Transfer.  Notwithstanding anything to the contrary
contained herein, Tenant may assign its entire interest under this Lease to a
wholly owned corporation or entity or controlled subsidiary or parent of the
Tenant or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter collectively referred to as “Corporate Transfer”)
without the consent of Landlord, provided (i) Tenant is not in default under
this Lease; (ii) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock of assets of Tenant’s business or, if such proposed transferee is a
succesor to Tenant by merger, consolidation or reorganization, the continuing or
surviving corporation shall own all or substantially all of the assets of
Tenant; and (iii) such proposed transferee assumes all the obligations of Tenant
hereunder. Tenant shall give Landlord written notice at least thirty (30) days
prior to the effective date of such Corporate Transfer. As used herein, the term
“controlled subsidiary” shall mean a corporate entity wholly owned by Tenant or
at least fifty-one percent (51%) of whose voting stock is owned by Tenant.
Notwithstanding anything in this Lease to the contrary, (x) any assignment or
subletting shall (i) be on a form reasonably acceptable to Landlord and (ii)
shall be subject to the terms of this Lease, and (y) Tenant shall pay to
Landlord a reasonable fee for processing any sublease or assignment.

5.             SERVICES AND UTILITIES

5.1          Building Standard Services and Utilities.  Subject to the
limitations set forth in Section 5.3 below, Landlord shall furnish sufficient
electric current for lighting and office equipment such as typewriters,
calculators, small copiers, desktop personal computers and word processors and
similar items. Landlord shall also furnish water for lavatory and drinking
purposes, lavatory supplies, fluorescent tube replacements, automatically
operated elevator service and nightly cleaning service in accordance with
Landlord’s prevailing practices (as set forth in Exhibit C attached hereto), as
they may be modified from time to time, except that Landlord shall not be
responsible for cleaning Tenant’s kitchens, private bathrooms, rugs, carpeting
(except vacuuming) and drapes. Landlord shall have no liability for and
expressly disclaims any responsibility for the engineering, design,
installation, provision of or maintenance of Tenant’s telecommunications and
data transmission systems and the inside wire associated therewith. Landlord
further agrees to furnish heating and cooling during the appropriate seasons of
the year, between the hours and on the days set forth in Section 1.7 (exclusive
of legal public holidays as defined in section 6103(a) and (c) of Title 5 of the
United States Code, as it may hereafter be amended, with holidays falling on
Saturday observed on the preceding Friday and holidays falling on Sunday
observed on the following Monday). All of the aforesaid services shall be
provided without cost to Tenant except as such expenses may be included in
calculating Additional Rent pursuant to the provisions of Sections 2.2 and 2.3.
Landlord shall not be liable for failure to furnish, or for suspension or delay
in furnishing, any of such services if such failure, suspension or delay is
caused by breakdown, maintenance or repair work, strike, riot, civil commotion,
governmental regulations, emergency periods due to weather or any other cause or
reason whatever beyond the reasonable control of Landlord. Failure, suspension,
delay or interruption of services shall not result in any abatement of Base
Annual Rent or Additional Rent, be deemed an eviction or breach of this Lease
(including any express or implied covenant of quiet enjoyment), or relieve
Tenant of performance of Tenant’s obligations under this Lease.

5.2          Overtime Services.  Should Tenant require heating and cooling
services beyond the hours and/or days stipulated in Section 1.7, upon receipt of
at least 48 hours prior written notice from Tenant, Landlord will furnish such
additional service at the then-prevailing hourly rates for both utility services
and personnel as established by Landlord from time to time; provided, further,
that there will be a minimum charge of four (4) hours each time overtime
services are required.

 

11

--------------------------------------------------------------------------------


 

5.3          Excessive Usage

(a)           Equipment Restrictions.  Tenant will not install or operate in the
Demised Premises any heavy duty electrical equipment or machinery or any other
equipment which consumes excess gas (where applicable), excess water, excess
sewer services or excess electricity as defined in Section 5.3(b) below, without
first obtaining prior written consent of Landlord. Landlord may, among other
things, require as a condition to its consent for the installation of such
equipment or machinery that Tenant pay as Additional Rent the costs for excess
consumption of such utilities that may be occasioned by the operation of said
equipment or machinery. Landlord may make periodic inspections of the Demised
Premises at reasonable times to determine that Tenant’s equipment and machinery
comply with the provisions of this Section and Section 5.4.

(b)           Excess Electrical Usage.  The consumption of electricity,
including lighting, in excess of five (5) watts per square foot for any portion
of the Demised Premises shall be deemed excessive. Additionally, any individual
piece of electrically operated machinery or equipment having a name plate rating
in excess of two (2) kilowatts shall also be deemed as requiring excess electric
current.

(c)           Additional Utility Costs.  Landlord shall have the right to either
require that one or more separate meters be installed to record the consumption
or use of electricity or other utilities, or cause a reputable independent
engineer to survey and determine the quantity of such utilities consumed by such
excessive use. The cost of any such survey and meters and of installation,
maintenance and repair thereof shall be paid for by Tenant. Tenant agrees to pay
Landlord (or the utility company, if direct service is provided by the utility
company), promptly upon demand therefor, for all such consumption and demand as
shown by said meters, or a flat monthly charge determined by the survey, as
applicable, at the rates charged for such service by the local public utility
company. If Tenant’s cost of such utilities based on meter readings is to be
paid to Landlord, Tenant shall pay a service charge related thereto in an amount
Landlord shall reasonably determine.

5.4          Excessive Heat Generation.  Landlord shall not be liable for its
failure to maintain comfortable atmosphere conditions in all or any portion of
the Demised Premises due to heat generated by over-occupancy of the Demised
Premises or by any equipment, machinery or additional lighting installed by
Tenant (with or without Landlord’s consent) that exceeds design capabilities for
the Building. If Tenant desires additional cooling to offset excessive heat
generated by such equipment or machinery. Tenant shall pay for auxiliary cooling
equipment and the operating, maintenance, repair and replacement costs of such
equipment, including without limitation electricity, gas, oil and water. If
Tenant does not desire such auxiliary cooling equipment Tenant shall pay for
excess electrical consumption by the existing cooling system.

5.5          Building Security.  Any security system or other security measures
(collectively, the “Security System”) that Landlord may undertake for protection
of the Demised Premises, the Building and/or Complex (including any parking
garages or areas) are for the protection of the physical structures only and
shall not be relied upon by Tenant, its agents, employees or invitees to protect
Tenant. Tenant’s Property and Leasehold Improvements or Tenant’s employees,
invitees or their property. Tenant shall not do anything to circumvent or allow
others to circumvent any Security System. Landlord shall not liable for any
failure of any Security System to operate or for any breach or circumvention of
the Security System by others, and Landlord makes no representations or
warranties concerning the installation, performance and monitoring of any
Security System or  that it will detect or avert the occurrences which any such
Security System is intended or expected to detect or avert.

5.6          Roof and Auxiliary Spaces. Tenant shall not use the roof, roof
utility closets or other auxiliary spaces in the Building for antennas,
condenser coolers, telecommunications and/or data transmission equipment or any
other type of equipment or for any other purpose.

5.7          Trash Removal.  Tenant covenants and agrees, at its sole cost and
expense, to comply with all present and future laws, orders and regulations of
the federal, state, county, municipal and local governments, departments,
commissions, agencies and boards regarding the collection, sorting, separation
and recycling of trash. Upon request by Landlord. Tenant shall sort and separate
its trash into such categories as are provided by law. Each separately sorted
category of trash shall be placed in separate receptacles as directed by
Landlord. Landlord reserves the right to refuse to collect or accept from Tenant
any trash that is not separated and sorted as required by law and directed by
Landlord, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Landlord Tenant shall
pay all costs, expenses, fines, penalties and damages that may be imposed on
Landlord or Tenant by reason of Tenant’s failure to comply with the provisions
of this Section, and Tenant, at Tenant’s sole cost and expense, shall indemnify,
defend and hold Landlord harmless from and against any actions, claims and suite
(including legal fees and expenses) arising from such noncompliance, utilizing
counsel reasonably satisfactory to Landlord.

 

12

--------------------------------------------------------------------------------


 

6.             USE AND UPKEEP OF PREMISES

6.1          Use.  Tenant shall use and occupy the Demised Premises only for the
purposes specified in Section 1.8 and for no other purpose whatsoever, and shall
comply, and cause its employees, agents, contractors, invitees and other users
of the Demised Premises to comply, with applicable Federal, State and local
laws, statues, ordinances and regulations, including but not limited to the ADA,
zoning regulations and smoking regulations. Any variations or deviation from the
specific use expressly set forth in Section 18 shall be deemed a default of this
Lease. Tenant shall pay before delinquency any business, rent and other tax and
fee that is now or hereafter assessed or imposed upon Tenant’s use or occupancy
of the Demised Premises, the conduct of Tenant’s business in the Demised
Premises or Tenant’s Property. If any such tax or fee is enacted or altered so
that such tax or fee is imposed upon Landlord so that Landlord is responsible
for collection or payment thereof, then, Tenant shall promptly pay the amount of
such tax or fee directly to the taxing authority or if previously paid by
Landlord, to Landlord upon demand.

6.2          Illegal and Prohibited Uses.  Tenant will not use or permit the
Demised Premises or any part thereof to be used for any disorderly, unlawful or
extra hazardous purpose and will not manufacture anything therein. Tenant will
not use or permit the Demised Premises to be used for any purposes that
interfere with the use and enjoyment by other tenants of the Building or Complex
or, in Landlord’s opinion, impact the reputation or character of the Building,
Complex, Landlord or Landlord’s Agent. Tenant shall immediately refrain from and
discontinue such use after receipt of written notice from Landlord.
Notwithstanding anything in this Lease to the contrary, in no event shall Tenant
use or permit any party to use any portion of the Demised Premises for any of
the following purposes. (i) training facility (ii) classroom, (iii) data center;
(iv) call center (v) sales order center, or (vi) conference facility.

6.3          Insurance Rating.  Tenant will not do or permit anything to be done
in the Demised Premises, the Building or the Complex or bring or keep anything
therein which shall in any way increase the rate of fire or other insurance on
said Building or the Complex, or on the property kept therein, or conflict for
permit any condition to exist which would conflict with applicable fire laws or
regulations or with any insurance policy upon said Building or Complex or any
part thereof, or with any statute, rules or regulations enacted or established
by any appropriate governmental authority. Tenant shall be responsible for any
increase in insurance costs with respect to the Building or Complex if the
increases were caused by its actions or failure to act.

6.4          Alternations.

(a)           Approval Required.  Tenant shall not make any alterations,
installations, changes, replacements, repairs, additions or improvements in or
to (or which interfere with) the structural elements of the Building or the
Demised Premises, or the Systems thereinafter defined, without the prior written
consent of Landlord, which consent may be granted or withheld in Landlord’s sole
and absolute discretion. Tenant shall not make any non-structural, non-System or
cosmetic alterations, changes, replacements, repairs, additions or improvements
in or to the Demised Premises or any part thereof, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld. All
Tenant plans and specifications shall be submitted to Landlord for prior
approval. All Tenant engineering plans and specifications shall be prepared at
Tenant’s expense by Landlord’s designated engineer. Landlord may, among other
things, condition its consent upon Tenant’s agreement that any construction
up-gradings required by any governmental authority as a result of Tenant’s work
either in the Demised Premises or in any other part of the Building or Complex
will be paid for by Tenant’s in advance. Tenant shall not install any equipment
of any kind or nature whatsoever which will or may necessitate any changes,
replacements or additions to the water system, plumbing system, heating system,
ventilating system, air-conditioning system, supply, return or control system,
data system or the electrical system of the Demised Premises or the Building
collectively, the “Systems” nor install or use any air-conditioning unit,
engine, boiler, generator, machinery, heating unit, stove, water cooler,
ventilator, radiator or any other similar apparatus, nor modify or interfere
with any of the Systems, without the prior written consent of the Landlord,
which consent may be granted or withheld in the Landlord’s sole and absolute
discretion. Any auxiliary air-conditioning equipment which Tenant may desire to
install in the Demised Premises shall be connected to the Building’s commercial
condenser water system, if available, and Tenant shall pay to Landlord such
reasonable charges as established by Landlord from time to time for the use of
the Building’s commercial condenser water system. Tenant shall not modify or
interfere with the Systems without the prior written consent of Landlord and
then only as Landlord may direct. Landlord may condition its consent upon
Tenant’s payment of all costs to make such changes, replacements or
modifications. Tenant shall not design, configure, install, use or arrange for
the design, configuration, installation or use of its telecommunications and
data transmission systems or inside wire associated therewith in any manner that
interferes with the existing

 

13

--------------------------------------------------------------------------------


telecommunications and/or data transmission systems or inside wire associated
therewith of Landlord or other tenants in the Building. Landlord’s consent to
any work by Tenant or approval of Tenant’s plans or specifications shall not be
deemed a certification that such work complies with applicable building codes,
laws or regulations, nor shall it impose any liability whatsoever upon Landlord.

(b)           Alteration Requirements  All of Tenant’s approved work shall be
done in accordance with Landlord’s Supplemental Rules and Regulations for
Contractors (as promulgated and amended by Landlord from time to time) and shall
be done by duly qualified, licensed and bonded contractors in accordance with
all applicable laws, codes, ordinances, rules and regulations, and Tenant shall
obtain (or give) at its cost any required permits, licenses, registrations,
notices, or inspections for performance of its work. Prior to the commencement
of such work Tenant must either deposit with Landlord evidence of the existence
of a bond deemed sufficient by Landlord against construction liens, or obtain an
executed waiver of lien from each contractor or vendor that will perform or
furnish to Tenant work, labor, services or materials for any alterations,
installations, replacements, additions or improvements in or to the Demised
Premises. Notwithstanding the aforesaid, if any mechanic’s or materialism’s lien
shall at any time, whether before, during or after the Lease Term, be filed
against any part of the Building or other property of Landlord by reason of
work, labor, services or materials performed for or furnished to or on behalf of
Tenant. Tenant shall forthwith cause the lien to be released of record by being
discharged or bonded off to Landlord’s satisfaction within five (5) days after
being notified of the filing thereof. If Tenant shall fail to cause such lien to
be released of record within said five (5) day period, then, in addition to any
other right or remedy of Landlord. Landlord may bond off or discharge the lien
by paying the amount claimed to be due. Any amount paid by Landlord, whether as
bond premium or payment of the lien amount, and all costs and expenses,
including reasonable attorneys’ fees incurred by Landlord in procuring the same
and its release from the appropriate land records shall be due from Tenant to
Landlord as Additional Rent, and shall be payable on the first day of the next
following month, or if the Lease Term, has expired, upon demand.

(c)           Removal of Leasehold Improvements and Tenant’s Property  All
Leasehold Improvements within the Demised Premises (including, without
limitation, computer and telephone cabling and wiring) shall subject to
Landlord’s right to require Tenant to remove all or any portion of the Leasehold
Improvements and restore the Demised Premises to its condition as of the date
this Lease is fully executed and delivered by Landlord, remain at the expiration
or earlier termination of the Lease Term without disturbance, molestation or
injury. Should Landlord elect that Leasehold Improvements be removed upon the
expiration or earlier termination of the Lease Term, and/or should Tenant fail
to remove all or any portion of Tenant’s Property in accordance with the
provisions of this Lease. Tenant hereby agrees that Landlord shall have the
right to cause all or any portion of the Leasehold Improvements and/or Tenant’s
Property to be removed at Tenant’s sole cost and expense. Tenant hereby agrees
to reimburse Landlord for the cost of such removal together with the cost of
repairing any damage resulting therefrom, and the cost of restoring the Demised
Premises to its condition as of the date this Lease is fully executed and
delivered by Landlord and Tenant. Approximately sixty (60) days prior to
Tenant’s scheduled vacation of the Demised Premises. Landlord and Tenant shall
meet to review what items shall be removed and what items shall remain as
Landlord may determine. Landlord shall provide its estimate to Tenant of the
costs of such removal and the costs of any repairs to or restoration of the
Demised Premises as herein provided, and Tenant shall promptly deposit with
Landlord a sum equal to such estimated costs. In the event Tenant fails to
remove the Leasehold Improvements designated by Landlord for removal prior to
the expiration of the Lease Term and/or fails to remove Tenant’s Property as
aforesaid and/or fails to make such repairs and/or restoration as aforesaid.
Landlord shall cause the removal, repair and/or restoration to be performed at
Tenant’s sole expense, which expense shall not be limited by the amount of the
deposit referred to herein. Tenants shall provide for the transfer or disposal
of all items removed, failing which Landlord is hereby authorized to dispose of
same in any manner deemed appropriate, including, but not limited to, disposal
into the trash, without liability to Tenant, and at Tenant’s sole cost and
expense and Tenant shall indemnify, defend and hold harmless Landlord,
Landlord’s Agent and their respective employees and agents from and against all
claims, damages, cost and expenses, including reasonable attorney’s fees,
arising from or in connection with the disposal of all or any items removed by
Landlord hereunder. In the event, for whatever reason, the parties do not meet
to review which items shall be removed and which items shall remain, and/or the
Tenant, for whatever reason, fails to deposit with the Landlord the deposit
hereinabove stated then the Landlord is hereby authorized to proceed, as it
deems appropriate, with such removal and disposition of property and repairs
and/or restoration, without liability to Tenant and at Tenant’s sole cost and
expense.

(d)           Compliance with Laws.  In the event that during the Lease term
either Landlord or Tenant shall be required by the order or decree of any court,
or any other governmental authority, or by law, code or ordinance (including but
not limited to the ADA), to repair, alter, remove, reconstruct, or improve any

 

14

--------------------------------------------------------------------------------


 

part of the Demised Premises or of the Building, then Tenant agrees, at its sole
cost and expense, to comply with such requirements imposed on Demised Premises
or Tenant and shall perform, at its expense, or if Landlord elects to
perform the same. Tenant shall permit Landlord to perform, at Tenant’s expense,
such repairs, alterations, removals, reconstructions, or improvements. Within
ten (10) days after receipt, Tenant shall advise Landlord in writing, and
provide the Landlord with copies of (as applicable), (i) any notices alleging
violation of any law, code or ordinance (including the ADA) relating to any
portion of the Demised Premises or the Building, (ii) any claims made or
threatened in writing regarding noncompliance with any law, code or ordinance
and relating to any portion of the Building or of the Demised Premises, or
(iii) any governmental or regulatory actions or investigations instituted or
threatened regarding noncompliance with any law, code or ordinance and relating
to any portion of the Building or the Demised Premises. No such order or decree
or the compliance required therewith shall have any effect whatsoever on the
obligations or covenants of Tenant herein contained. Tenant hereby waives all
claims for damages or abatement of Base Annual Rent and Additional Rent because
of such repairing, alteration, removal, reconstruction or improvement.

 

6.5                               Maintenance by Landlord

 

(a)                                Landlord Repairs and Maintenance. Except to
the extent that Tenant is required to maintain and repair pursuant to
Section 5.4, 6.4, 6.7, 6.8, 6.10, 6.11, 9 and 21. Landlord shall maintain and
repair all public or common areas located within the Building, including
external landscaping, walkways and parking areas, and, except to the above
extent, Landlord shall make repairs to structural roofs, walls, Building
standard heating, air conditioning, plumbing and electrical systems and
equipment. Except as otherwise expressly provided in the Lease, such maintenance
shall be provided without cost to Tenant, except that (i) such expenses may be
included in calculating the Additional Rent pursuant to the provisions of
Sections 2.2 and 2.3, and (ii) if such expenses are incurred by Landlord in
making repairs attributable to acts or omissions of Tenant or Tenant’s
employees, agents, contractors or invitees, then Tenant shall reimburse Landlord
for all such expenses within ten (10) days after Landlord submits a bill for
such costs to Tenant. Tenant hereby waives all claims for damages or abatement
of Base Annual Rent and Additional Rent because of such repairing, alteration,
removal, reconstruction, or improvement.

 

(b)                                Use of Demised Premises by Landlord. Landlord
reserves the right to erect, use, maintain, repair and replace all pipes, ducts,
conduits, wiring, fluids, gases, components, and similar materials and
structures in and through the Demised Premises, including any changes, additions
or replacements as Landlord may from time to time make thereto. Landlord
may install any and all materials, equipment, pipes, ducts, conduits, wires, and
related fluids, gases, components and mechanical equipment serving other
portions, tenants and occupants of the Building, in, through, under or above the
Demised Premises that Landlord deems desirable and shall have the right to
locate, both vertically and horizontally, utility lines, wiring, air ducts,
flues, duct-shafts, drains, sprinkler mains and valves, and such other
facilities within the Demised Premises as may be deemed necessary by engineering
design and/or code and/or other legal requirements and to repair, alter, replace
or remove these items. These shall be located so as to cause minimum
interference with Tenant’s use of the Demised Premises and shall, if possible,
be located above Tenant’s suspended ceiling, if any, or as close to the concrete
slab as possible, below the floor, along column lines or in storage areas.
Landlord shall have the right to remove or abate any hazardous materials located
in the Demised Premises and Tenant shall fully cooperate with Landlord in this
regard. Landlord’s right to locate facilities within the Demised Premises or
shall include facilities required by tenants or occupants in levels above or
below the Demised Premises as well as on the same level as the Demised Premises.
None of the above conduct by Landlord shall be deemed to constitute an
interference with Tenant’s quiet enjoyment or an actual or constructive eviction
of Tenant. Tenant shall be entitled to no abatement of Base Annual Rent or
Additional Rent whatsoever on account of such installation, location,
construction, use, entry, removal, repair, maintenance or other conduct as
aforesaid.

 

6.6                               Signs and Publications. No sign, advertisement
or notice shall be inscribed, painted or affixed on any part of the outside of
the Building, or in the common areas of the Building, or inside the Demised
Premises where it may be visible from the public areas of the Building, except
on the directories and doors of offices, and then only in such size, color,
method of attachment and style as Landlord shall approve. Landlord shall have
the right to prohibit any signage or publication of Tenant on the Demised
Premises which in Landlord’s opinion tends to impair the reputation or character
of the Building, Complex, Landlord or Landlord’s Agent. Tenant shall refrain
from and discontinue such signage or publication upon receipt of written notice
from Landlord, but in no event later than one (1) day after receipt of such
notice.

 

6.7                               Excessive Floor Load. Landlord shall have the
right to prescribe the weight and method of installation of safes, computer
equipment, and other heavy fixtures or equipment. Tenant will not install in the
Demised Premises any item of Tenant’s Property or fixtures that will place a
load upon the floor exceeding the

 

15

--------------------------------------------------------------------------------


 

designed floor load capacity of the floor and the Building. Landlord
may prescribe the placement and positioning of all such objects within the
Demised Premises and/or Building, and, if necessary, such objects shall be
placed upon platforms, plates or footings of such size as Landlord shall
prescribe. All damage done to the Building or the Demised Premises by installing
or removing a safe or any other article of Tenant’s Property or fixtures, or due
to its being in the Demised Premises, shall be repaired at the expense of
Tenant.

 

6.8                               Moving and Deliveries.

 

(a)                                Prohibitions/Notices. Moving in or out of the
Building is prohibited on days and hours specified in Section 1.7. Tenant shall
only use freight elevators and loading areas, if provided in the Building, for
all moving and deliveries. Tenant shall provide Landlord with forty-eight (48)
hours advance written notice of any move and obtain Landlord’s approval therefor
in order to facilitate scheduling use of freight elevators and loading areas.

 

(b)                                Coordination with Landlord. No freight,
furniture or other bulky matter of any description shall be received into the
Building or carried in the elevators, except as authorized by Landlord. All
moving of furniture, material and equipment shall be under the direct control
and supervision of Landlord, who shall, however, not be responsible for any
damage to or charges for moving same. Deliveries from lobby and freight areas
requiring use of hand carts shall be restricted to freight elevators. All hand
carts shall be equipped with rubber tires and side guards. Any control exercised
by Landlord hereunder shall be deemed solely for the benefit of Landlord and the
Building, and shall not be deemed to make any of Tenant’s employees, agents or
contractors the agent or servant of Landlord. Tenant shall promptly remove from
the public areas in or adjacent to said Building any of Tenant’s property
delivered or deposited there.

 

(c)                                Moving Damages. Any and all damage or injury
to the Demised Premises or the Building caused by moving the property of Tenant
into or out of the Demised Premises shall be repaired at the sole cost of
Tenant. In conjunction with the foregoing. Tenant shall indemnify, defend and
hold Landlord harmless with respect to any and all damages and injuries to the
Demised Premises or the Building, and with respect to any property damage and
injury to others. Without releasing Tenant from any liability hereunder, Tenant
shall cooperate with Landlord to identify delivery contractors and movers
causing damage to the Building or Demised Premises or causing property damage or
injury to others.

 

6.9                               Rules and Regulations. Tenant shall, and shall
ensure that Tenant’s agents, employees, invitees and guests, faithfully keep,
observe and perform the Building Rules and Regulations set forth in Exhibit B,
attached hereto and made a part hereof, and such amendments, modifications and
additions thereto as Landlord may promulgate from time to time, unless waived in
writing by Landlord. Any other such rules and regulations shall not
substantially interfere with the intended use of the Demised Premises, but
Tenant acknowledges that the Building Rules and Regulations, which, in
Landlord’s judgment, are needed for the general well-being, operation and
maintenance of the Demised Premises, the Building and the Complex, together with
their appurtenances, are reasonable. Landlord shall have the right to
specifically enforce all Building Rules and Regulations. In addition to any
other remedy provided for herein, Landlord shall have the right to collect from
Tenant a fine of $200 per incident for each violation of said Building Rules and
Regulations which is not cured within three (3) days after written notice to
Tenant. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce such Building Rules and Regulations,
or the terms, conditions or covenants contained in any other lease, as against
any other tenant, and Landlord shall not be liable to Tenant for violation of
the same-by any other tenant, its employees, agents, invitees, licensees,
customers, clients, family members or guests. Further, it shall be in Landlord’s
reasonable judgment as to whether Tenant is in compliance with the Building
Rules and Regulations.

 

6.10                        Tenant Maintenance and Condition of Demised Premises
Upon Surrender. At all times during the Lease Term, Tenant will keep the Demised
Premises and the Leasehold Improvements and Tenant’s Property therein in good
order and condition, will suffer no waste or injury to the Demised Premises and
Leasehold Improvements, and will, subject to the provisions of Section 6.4(c),
at the expiration of other termination of the Lease Term, surrender and deliver
up the Demised Premises and Leasehold Improvements in like good order and
condition as they shall be at the Commencement Date, ordinary wear and tear and
subject, to the provisions of Section 9, damage by casualty excepted.

 

6.11                        Tenant Property and Leasehold Improvements.
Maintenance and repair of Tenant’s Property and any Leasehold Improvements
within or related to the Demised Premises shall be the sole responsibility of
Tenant, and Landlord shall have no obligation in connection therewith.
Notwithstanding anything herein to the contrary, and subject to the provisions
of Sections 6.4 and 12.8 pertaining to removal from the Demised

 

16

--------------------------------------------------------------------------------


 

Premises. Tenant shall have no right to remove from the Demised Premises any of
Tenant’s Property and/or Leasehold Improvements upon and during the continuation
of any default by Tenant under this Lease.

 

6.12                        Landlord’s Right to Perform Tenant’s Duties. In the
event that repairs required to be made by Tenant pursuant to this Lease become
necessary by reason of Tenant’s failure to maintain the Demised Premises.
Tenant’s Property and Leasehold Improvements in good order and condition and in
compliance with all applicable laws, orders and regulations, Landlord may, but
shall not be obligated to, make repairs at Tenant’s expense. Within ten
(10) days after Landlord renders a bill for the cost of said repairs. Tenant
shall reimburse Landlord.

 

6.13                        Medical Waste. In addition to Tenant’s obligations
with respect to Hazardous, Substances set forth in Section 21. Tenant shall be
solely responsible for and shall solely provide, at Tenant’s sole cost and
expense, for the proper treatment, handling removal and disposal from the
Demised Premises, the Building, the property of Landlord and the Complex, of all
infectious and/or hazardous medical waste as the same may be determined from
time to time by applicable federal, state or local laws or regulations. Landlord
and landlord’s Agent shall not be responsible for the treatment, handling,
removal or disposal of same, nor shall Landlord incur and liability to Tenant or
any other parties, or any governmental agency or division thereof, relating to
same Tenant hereby agrees to indemnify, defend and hold Landlord and Landlord’s
Agent harmless with respect to any suits, debts expenses, liabilities, alleged
violations or non-compliance with any federal, state or local law or regulation,
and any other demands of any nature whatsoever, for any violation by Tenant of
the provisions of this Section 6.13 and for any harm to others caused or alleged
to have been caused by Tenant’s medical waste. The provisions of this
Section 6.13 shall survive the expiration or sooner termination of this Lease.

 

7.                                      ACCESS

 

7.1                             Landlord’s Access. Landlord, Landlord’s Agent,
and their agents and employees, shall have the right to enter the Demised
Premises at all reasonable times (a) to make inspections or to make such repairs
and maintenance to the Demised Premises or repairs and maintenance to other
premises as Landlord  may deem necessary; (b) to exhibit the Demised Premises to
prospective tenants during the last twelve (12) months of the Lease Term, and
(c) for any purpose whatsoever relating to the safety, protection or
preservation of the persons or property of the other tenants, the public, the
Demised Premises, the Building, the Complex or other surrounding properties.

 

7.2                             Restricted Access. No additional locks, other
devices or systems which would restrict access to the Demised Premises shall be
placed upon any doors without the prior consent of Landlord. Landlord’s consent
to installation of anti-crime warning devices or security systems shall not be
unreasonably withheld; provided Landlord shall not be required to give such
consent unless Tenant provides Landlord with a means of access to the Demised
Premises for the purposes outlined in Section 7.1 above. Unless access to the
Demised Premises is provided during the hours when cleaning service is normally
rendered, Landlord shall not be responsible for providing such service to the
Demised Premises or to those portions thereof which are inaccessible during said
hours. Such liability by Landlord to provide cleaning services to inaccessible
areas shall not entitle Tenant to any adjustment in Base Annual Rent, Additional
Rent or other sums due hereunder.

 

7.3                             Tenant’s Access. Subject to the provisions of
Sections 5.2, 5.5 and 31, Tenant, its employees and agents shall have access to
the Demised Premises twenty-four (24) hours per day, 365 days per year, and, for
the purpose of access to the Demised Premises only, shall have the right in
common with all other tenants. Landlord and Landlord’s agents and employees to
use public corridors, elevators and lobbies. Landlord may at  any time and from
time to time during the Lease Term exclude and restrain any person from access,
use or occupancy of any of all mechanical and auxiliary spaces, roofs, public
corridors, elevators and lobbies, excepting, however. Tenant and other tenants
of Landlord and bona fide invitees of either, who make use of said public
facilities in accordance with the rules and regulations established by Landlord
from time to time with respect thereto. Landlord may at any time and from time
to time close all or any portion of said public facilities to make repairs or
changes, to prevent a dedication to any person or the public, and to do and
perform such other acts in and to said public facilities as in the exercise of
good business judgment Landlord shall determine to be advisable. It shall be the
duty of Tenant to keep all of said public facilities free and clear of any
obstructions created or permitted by Tenant or resulting from Tenant’s
operation. In order to protect the integrity of telephone service in the
Building. Landlord may, at us option, supervise or restrict Tenant’s access to
any or all equipment rooms, inside were space and/or conduits or the demarcation
point.

 

17

--------------------------------------------------------------------------------


 

8.                         LIABILITY

 

8.1                                            Tenant’s Property. All of
Tenant’s Property, the Leasehold Improvements and the personal property of
Tenant’s employees, agents, contractors, visitors and invitees in the Demised
Premises or in the Building shall be at their sole risk. Landlord, Landlord’s
Agent, and their respective agents and employees shall not be liable for any
damage to Tenant’s Property, the Leasehold Improvements or the property of
Tenant’s employees, agents, contractors, visitors and invitees resulting from
acts of omissions of any third party, including, but not limited to, cleaning,
maintenance, repair and other contractors who do work in the Building or the
Demised premises or render services to Landlord, Landlord’s Agent, and their
respective agents and employees or other tenants. Tenant hereby expressly
releases Landlord, Landlord’s Agent and their respective agents and employees
from any liability incurred or claimed by reason of damage to Tenant’s Property
and the Leasehold Improvements and hereby indemnifies and holds Landlord,
Landlord’s Agent and their respective agents and employees from any liability or
claims by reason of damage to the property of Tenant’s employees, agents,
contractors, visitors and invitees.

 

8.2                                            Criminal Acts of Third Parties.
Landlord, Landlord’s Agent and their respective agents and employees shall not
be liable in any manner to Tenant, its agents, employees, invitees or visitors
for any injury or damage to Tenant. Tenant’s agents, employees, invitees or
visitors, or their property, caused by the criminal or intentional misconduct of
third parties or of Tenant, Tenant’s employees, agent’s invitees or visitors on
or about the Demised Premises, Building and/or Complex (including any parking
garages and parking areas). All claims against Landlord, Landlord’s Agent and
their respective agents and employees for any such damage or injury hereby
expressly waived by Tenant, and Tenant hereby agrees to hold harmless, defend
and indemnify Landlord, Landlord’s Agent and their respective agents and
employees from all such claims and/or damages and the expenses of defending all
claims made by Tenant’s employees, agents, invitees, or visitors arising out of
such acts.

 

8.3                                            Public Liability. Landlord,
Landlord’s Agent and their respective agents and employees assume no liability
or responsibility whatsoever with respect to the conduct and operation of the
business to be conducted upon the Demised Premises. Landlord, Landlord’s Agent
and their respective agents and employees shall not be liable for any accident
or injury to any person or persons or property in or about the Demised Premises
which are caused by the conduct and operation of said business or by virtue of
equipment or property of Tenant in said Demised Premises. Tenant agrees to hold
Landlord, Landlord’s Agent and their respective agents and employees harmless
against all such claims, and indemnify and defend Landlord, Landlord’s Agent and
their respective agents and employees from all injuries and damages and the
expenses of defending such claims.

 

8.4                                            Construction on Contiguous
Property. Landlord, Landlord’s Agent and their respective agents and employees
shall not be liable for damages, nor shall this Lease or any Base Annual Rent,
Additional Rent or other sums due hereunder be affected, for conditions arising
or resulting from construction within or around the Demised Premises or Building
or Complex or on contiguous or neighboring properties and which affect the
Complex, the Building and/or the Demised Premises.

 

8.5                                            Tenant Insurance.

 

(a)                               Liability Insurance. During the Lease Term,
Tenant at its sole cost shall maintain public liability and property damage
insurance which includes coverage for personal injury and death, property
damage, advertising injury, completed operations and products coverage and shall
further maintain comprehensive automobile liability insurance covering
automobiles owned by Tenant, with at least a single combined liability and
property damage limit of $3,000,000.00 insuring against all liability of Tenant
and its authorized representatives arising out of or in connection with Tenant’s
use or occupancy of the Demised Premises and the business conducted therein.
Landlord and Landlord’s Agent shall be named as additional insureds. All public
liability insurance and property damage insurance shall insure Landlord and
Landlord’s Agent with coverage no less in scope than that necessary to meet
Tenant’s obligation outlined in the indemnity provisions set fourth in Sections
8.1, 8.2 and 8.3 and elsewhere in this Lease. The Policy shall contain an
assumed contractual liability endorsement that refers expressly to this Lease.

 

(b)                               Fire and Casualty Insurance. During the Lease
Term, Tenant at its cost shall maintain fire and extended coverage insurance on
all special or above building standard work (as defined in Exhibit B, if
applicable), all alterations and all other contents of the Demised Premises,
including any Leasehold Improvements and Tenant’s Property, in an amount
sufficient so that no coinsurance penalty will be applied in case of loss.

 

18

--------------------------------------------------------------------------------



 

(c)                               Increases in Coverage. Tenant shall increase
its insurance coverage and/or obtain such additional insurance as required if in
the reasonable opinion of the mortgagee on the Building, Landlord or Landlord’s
insurance agent such insurance coverage at that time is not adequate.

 

(d)                               Policy Requirements. All insurance that Tenant
is required to maintain under this Lease shall be issued by insurance companies
authorized to do business in the jurisdiction where the Building is located.
Such companies shall have a policyholder rating of at least “A” and be assigned
a financial size category of at least “Class X” as rated in the most recent
edition of “Best’s Key Rating Guide” for insurance companies. If at any time
during the Lease Term the rating of any of Tenant’s insurance carriers is
reduced below the rating required pursuant to the terms hereof, Tenant shall
promptly replace the insurance coverage(s) maintained with such carrier with
coverage(s) from a carrier whose rating complies with the foregoing
requirements. If the Best’s Key Rating Guide is discontinued or revised without
substitution of a comparable rating system. Landlord shall reasonably determine
its satisfaction with the insurance company issuing Tenant’s policies. Each
policy shall contain an endorsement requiring thirty (30) days written notice
from the insurance company to Landlord before cancellation or any change
decreasing coverage, scope or amount of such policy and an endorsement naming
Landlord and Landlord’s Agent as additional insureds. Each policy, or a
certified copy of the policy, and a certificate showing it is in effect,
together with evidence of payment of premiums, shall be deposited with Landlord
at the commencement of the Lease Term and thereafter upon any policy changes or
substitutions, and renewal certificates and copies of renewal policies shall be
delivered to Landlord  at least thirty (30) days prior to the expiration date of
any policy.

 

(e)                               No Limitation of Liability. Notwithstanding
the fact that any liability of Tenant to Landlord may be covered by Tenant’s
insurance, Tenant’s liability shall in no way be limited by the amount of its
insurance recovery or the amount of insurance in force or required by any
provisions of this Lease.

 

(f)                                 Waiver of Subrogation. Notwithstanding
anything to the contrary contained herein Landlord and Tenant hereby mutually
waive and release their respective rights of recovery against each other for any
loss of its property (in excess of reasonable deductible amount ) capable of
being insured against by the fire and extended coverage insurance or any
insurance policy providing property damage coverage, whether carried or not.
Each party shall apply to its insurer to obtain said waiver and obtain any
special endorsement, if required by its insurer to evidence  compliance with the
aforementioned waiver, and shall bear the cost therefore.

 

(g)                              Business Interruption. Landlord, Landlord’s
Agent and their respective agents and employees shall have  no liability or 
responsibility for any loss, cost, damage or expense arising out of or due to
any interruption of business (regardless of the cause therefore), increased or
additional cost of operation of business or other costs or expenses, whether
similar or dissimilar, which are capable of being insured against under business
interruption insurance, whether or not carried by Tenant.

 

8.6                                            Incident Reports. Tenant shall
promptly report to Landlord’s Agent all accidents and incidents occurring on or
about the Demised Premises, the Building and/or the Complex which involve or
relate to the security and safety of persons and/or property.

 

9.                         DAMAGE

 

9.1                                            Damages Caused by Tenant. Subject
to the provisions of Sections 8.5(f) and 9.2, in the event of damage to the
Demised Premises or other portions of the Building caused by the acts or
omissions of Tenant, its agents, employees, invitees or visitors, the Landlord
may, but shall not be obligated to, repair such damage at the expense of Tenant,
or, at Landlord’s option, such damages shall be repaired by Tenant’s expense,
with Landlord’s approval in accordance with Section 6.4. At Landlord’s option,
Tenant shall either (a) pay to Landlord the estimated cost of such repairs
and/or maintenance within ten (10) days of Tenant’s receipt of Landlord’s
estimate or (b) upon completion of such repairs and/or maintenance by Landlord,
pay to Landlord the actual cost of such repairs and/or maintenance (or the
difference between the actual cost and the estimated costs previously paid by
Tenant) within ten (10) days of receipt of invoice from Landlord, Landlord’s
recovery shall not be limited to the diminution in the value of the Demised
Premises or leasehold notwithstanding that such repairs and maintenance
may occur prior to the expiration of the Lease Term. All such cost shall be
deemed Additional Rent. This provision shall be construed as an additional
remedy granted to Landlord and not in limitation of any other rights and
remedies which Landlord has or may have in said circumstances.

 

9.2.                                         Fire or Casualty Damage. In the
event of damage or distinction of the Demised Premises or a portion thereof by
fire or any other casualty not due to the acts or omissions of Tenant, its
agents, employees, invitees or visitors, then except as otherwise provided in
Section 9.3, this Lease shall not be terminated, but structural damage the
Demised Premises, including demising partitions and doors, shall be promptly and

 

19

--------------------------------------------------------------------------------


 

fully repaired and restored as the case may be by Landlord at its own cost and
expense. Due allowance, however, shall be given for reasonable time required for
adjustment and settlement of insurance claims, and for such other delays as
may result from government restrictions, and controls on construction, if any,
and for strikes, national emergencies and other conditions beyond the control of
Landlord. Restoration by Landlord shall not include replacement of Tenant’s
Property or that portion of the Leasehold Improvements provided by Landlord as
of the Commencement Date above the building standard items as of the
Commencement Date. If the items which Landlord provides as building standard
items have changed since the Commencement Date then, at Landlord’s election,
such restoration shall not include restoration of Leasehold Improvements in
excess of those provided by Landlord as building standard as of the date of such
restoration. Tenant shall, at its expense, repair, restore and replace Tenant’s
Property and all elements of the Demised Premises excluded from the scope of
Landlord’s duty to restore pursuant to this Section 9.2. Tenant’s restoration
replacement and repair work shall comply with Section 6 hereof and Tenant shall
maintain adequate insurance on all such replacements, restoration and property
pursuant to Section 8.5. In the event of fire or casualty damage to the Demised
Premises caused by the fault, act or omission or neglect of Tenant, its agents,
employees, invitees or visitors. Landlord may, but shall not be obligated to,
restore all or any portion of the damage described herein (which may or may not
include the Demised Premises). It is agreed that in any of the aforesaid events,
this Lease shall continue in full force and effect.

 

9.3                                            Untenantability.

 

(a)                                  Restoration Requirements.

 

(i)                                  If the condition referred to in Section 9.2
is such that the Demised Premises are partially damaged or destroyed and
provided that the condition was not due to the acts are omissions of Tenant. Its
agents, employees invitees or visitors, then during the period that Tenant is
deprived of the use of the damaged portion of the Demised Premises. Tenant shall
be required to pay Base Annual Rent and Additional Rent covering only that
part of the Demised Premises that Tenant is able to occupy, based on the ratio
between the square foot area remaining that can be occupied and the total square
foot area of the entire Demised Premises covered by this Lease. Any unpaid or
prepaid installment of Base Annual Rent and Additional Rent for the month in
which the condition referred to in Section 9.2 occurs shall be prorated.

 

(ii)                               (1)                                  If the
condition referred to in Section 9.2 is such so as to make the entire Demised
Premises untenantable and provided that the condition was not due to the acts or
omissions of Tenant. Its agents, employees, invitees are visitors, then subject
to the rights set forth in Section 9.3 (a) (ii) (2) below the installment (s) of
Base Annual Rent and Additional Rent which Tenant is obligated to pay hereunder
shall abate as of the date of the occurrence until the restoration of the
Demised Premises has been substantially completed by Landlord to the extent of
Landlord’s obligations as described in Section 9.2. Any unpaid or prepaid
installment of Base Annual Rent and Additional Rent for the month in which the
condition referred to in Section 9.2 occurs shall be prorated.

 

(2)                            In the event (w) the Demised Premises is damaged
by fire or other casualty and Landlord’s architect certifies that the Demised
Premises cannot be repaired within one hundred twenty (120) days of normal
working hours, (x) the Demised Premises are substantially or totally destroyed
by fired or other casualty so as to be entirely untenantable, (y) a substantial
portion of the Building is destroyed or damaged to such an extend that, in the
sole judgment of Landlord, the Building cannot be operated as a functional unit
or an economically viable unit, or (z) the damage to the Demised Premises and/or
the Building is due to an uninsured risk or insurance proceed, are otherwise
unavailable to cover the expenses of restoration or repair of the damage (less
any applicable deductible), then Landlord shall have the unconditional right to
cancel this Lease in its sole discretion, in which case Base Annual Rent and
Additional Rent shall be apportioned and paid to the date of said fire or other
casualty. If Landlord fails to terminate this Lease as herein provided then this
Lease shall remain in full force and effect and Landlord shall commence
restoration of the Demised Premises to extent of Landlord’s obligations as
described in Section 9.2. Due allowance, however, shall be given for reasonable
time required for adjustment and settlement of insurance claims, for Landlord to
reasonably be able to determine the time necessary for completion of the
restoration and for other such delays as may result from government
restrictions, and controls and construction. If any, and for strikes, national
emergencies and other conditions beyond the control of Landlord. Any delays as
result of the foregoing shall operate to postpone Landlord’s obligation to
complete restoration of the Demised Premises by one day for each day of any such
delay. Tenant shall commence and restoration to be performed by Tenant as
required in Section 9.2 and Tenant shall reoccupy the Demised Premises when
restored. Notwithstanding anything to the contrary in this Section 9.3 or in any
other provision of this Lease, any obligation (under this Lease or otherwise) of
Landlord to restore all or any portion of the Demised Premises shall be subject
to Landlord’s

 

20

--------------------------------------------------------------------------------


 

receipt of approval of the same by the mortgagee(s) of Landlord (and any other
approvals required by applicable laws), as well as receipt from any such
mortgagee(s) of such fire and other hazard insurance policy proceeds as may have
been assigned to any such mortgagee; it being agreed that if Landlord has not
received such approval(s) and proceeds within one hundred and eighty (180) days
after any such casualty, then Landlord shall have the option to terminate this
Lease, at anytime thereafter, upon notice to Tenant.

 

(iii)                            Except as expressly provided in this
section 9.3, no compensation, or claim, or diminution of Base Annual Rent or
Additional Rent will be allowed or paid by Landlord, by reason of inconvenience,
annoyance, or injury to business, arising from any fire or other casualty
suffered by Tenant or the necessity of repairing or restoring the Demised
Premises or any portion of the Building.

 

(b)                               Casualty Near Expiration of Lease Term. In
addition to any other right of Landlord to terminate this Lease pursuant to the
provisions of this Section 9, in the event the Demised Premises are damaged in
whole or in part by fire or other casually during the last twelve(12) months of
the Lease Term, then Landlord, upon ten (10) days prior written notice to Tenant
within sixty (60) days of the date of the fire or casualty, may terminate this
Lease, in which case the Base Annual Rent and Additional Rent shall be
apportioned and paid to the date of said fire or other casualty.

 

10.                               CONDEMNATION

 

10.1                      Landlord’s Right to Award. Tenant agrees that if any
of the Demised Premises or the Building shall be taken or condemned for public
or quasi-public use or purpose by any competent authority. Tenant shall have no
claim against Landlord and shall not have any claim or right to any portion of
the amount that may be awarded as damages or paid as a result of any such
condemnation. All rights of Tenant to damages therefor, if any, are hereby
assigned by Tenant to landlord. If (a) the whole or a substantial part of the
Demised Premises of the Building is taken or condemned or if (b) less than a
substantial portion of the Building or the Demised Premises is taken or
condemned and the remainder of either in Landlord’s opinion can not be operated
as a functional unit or as an economically viable unit, the Lease Term shall
cease and terminate from the date of such governmental taking or condemnation
and Landlord shall notify Tenant of the termination of this Lease effective as
of the date of such governmental taking or condemnation. In the event of any
termination of this Lease by reason of any taking or condemnation. Tenant shall
have no claim against Landlord or Landlord’s Agent for the value of any
unexpired portion of the Lease Term. If less than a substantial part of the
Demised Premises or of the Building is taken or condemned by any governmental
authority for public or quasi-public use or purpose and the remainder of both in
Landlord’s opinion can be operated as a functional unit or as an economically
viable unit, the rent shall be equitably adjusted on the date when title vests
in such governmental authority and the Lease shall otherwise continue in full
force and effect. For the purposes of this Section 10, a substantial part of the
Demised Premises shall be considered to have been taken if more than fifty
percent (50%) of the Demised Premises are unusable by Tenant.

 

10.2                      Tenant’s Right to File Claim. Nothing in Section 10.1
shall preclude Tenant from filing a separate claim against the condemning
authority for the value of its Leasehold Improvements not then depreciated
(excluding those Leasehold Improvements paid for by Landlord) and relocation
expenses, provided that any award to Tenant will not result in a diminution of
any award to Landlord.

 

11.                               BANKRUPTCY

 

11.1                        Events of Bankruptcy. The following shall be Events
of Bankruptcy under this Lease

 

(a)                                Tenant’s becoming insolvent, as that term is
defined in Title 11 of the United States Code, entitled Bankruptcy, 11 U.S.C.
Sec 101 et seq. (the “Bankruptcy Code”), or under the insolvency laws of any
State, District, Commonwealth or Territory of the United States (“Insolvency
Laws”);

 

(b)                               The appointment of a receiver or custodian for
any or all of Tenant’s Property or assets, or the institution of a foreclosure
action upon any of Tenant’s real or personal property;

 

(c)                                The filing of a voluntary petition under the
provisions of the Bankruptcy Code or Insolvency Laws;

 

(d)                               The filing of an involuntary petition against
Tenant as the subject debtor under the Bankruptcy Code or Insolvency Laws, which
is either not dismissed within sixty (60) days of filing, or results in the
issuance of an order for relief against the debtor, whichever is earlier, or

 

21

--------------------------------------------------------------------------------


 

(e) Tenant’s making or consenting to an assignment for the benefit of creditors
or a common law composition of creditors.

 

11.2                                     Landlord’s Remedies.

 

(a)                                 Termination of Lease. Upon occurrence of an
Event of Bankruptcy, Landlord shall have the right to terminate this Lease by
giving written notice to Tenant, provided, however, that this right to terminate
shall have no effect while a case in which Tenant is the subject debtor under
the Bankruptcy Code is pending, unless Tenant or its Trustee is unable to comply
with the provisions of Sections 11.2(d) and (e) below. At all other times this
Lease shall automatically cease and terminate, and Tenant shall be immediately
obligated to quit the Demised Premises upon the giving of notice pursuant to
this Section 11.2(a). Any other notice to quit, or notice of Landlord’s
intention to re-enter is hereby expressly waived. If Landlord elects to
terminate this Lease, everything contained in this Lease on the part of Landlord
to be done and performed shall cease without prejudice, subject, however, to the
rights of Landlord to recover from Tenant all Base Annual Rent and Additional
Rent and any other sums accrued up to the time of termination or recovery of
possession by Landlord, whichever is later, and any other monetary damages
sustained by Landlord.

 

(b)                                 Suit for Possession. Upon termination of
this Lease pursuant to Section 11.2(a), Landlord may proceed to recover
possession of the Demised Premises under and by virtue of the provisions of the
laws of any applicable jurisdiction, or by such other proceedings, including
reentry and possession, as may be applicable, or by direct order from any Court
having jurisdiction over Tenant/Debtor, including any Bankruptcy Court.

 

(c)                                 Non-Exclusive Remedies. Without regard to
any action by Landlord as authorized by Sections 11.2(a) and (b) above, Landlord
may at its discretion exercise all the additional provisions set forth below in
Section 12.

 

(d)                                 Assumption or Assignment by Trustee. In the
event Tenant becomes the subject debtor in a case pending under the Bankruptcy
Code, Landlord’s right to terminate this Lease pursuant to Section 11.2(a) shall
be subject to the rights of the Trustee in Bankruptcy to assume or assign this
Lease. In addition to all other objections Landlord may raise to assumption
and/or assignment, and in addition to all other requirements of any Bankruptcy
Court and the Bankruptcy Code, the Trustee shall not have the right to assume or
assign this Lease unless the Trustee (i) has timely performed all Lease
obligations of the Tenant/Debtor arising from and after the filing of any
voluntary bankruptcy petition by Tenant or, in the case of an involuntary
petition, the date of entry of the Order for Relief, (ii) promptly cures all
defaults under this Lease, (iii) promptly compensates Landlord for monetary
damages incurred as a result of such default, and (iv) provides adequate
assurance of future performance on the part of Tenant or on the part of the
assignee of Tenant or the Trustee.

 

(e)                                 Adequate Assurance of Future Performance.
Landlord and Tenant hereby agree in advance that adequate assurance of future
performance, as that term is used in Section 11.2(d) above, shall mean that all
of the following minimum criteria must be met: (i) Tenant’s gross revenues in
the ordinary course of business during the thirty (30) day period immediately
preceding the initiation of the case under the Bankruptcy Code must be at least
two (2) times greater than the next installment of Base Annual Rent and
Additional Rent due under this Lease, (ii) both the average an median of
Tenant’s gross revenues) in the ordinary course of business during the six
(6) month period immediately preceding the initiation of the case under the
Bankruptcy Code must be at least two (2) times greater than the next six
(6) installments of Base Annual Rent and Additional Rent due under this Lease;
(iii) Tenant must pay (and continue to pay on a timely basis throughout the
Lease Term) Base Annual Rent, Additional Rent and all other sums payable by
Tenant hereunder in advance and as a condition precedent to the performance of
Landlord’s obligations hereunder; (iv) the Trustee must agree that Tenant’s
business shall be conducted in a first class manner, and that no liquidating
sales, auctions, or other non-first class business operations shall be conducted
on or about the Demised Premises, Building and/or Complex; (v) the Trustee must
agree that the use of the Demised Premises as stated in this Lease will remain
unchanged and that no prohibited use shall be permitted; and (vi) the Trustee
must agree that the assumption or assignment of this Lease will not violate or
affect the rights of other tenants in the Building and/or Complex.

 

(f)                                   Failure to Provide Adequate Assurance. In
the event the Trustee or Tenant is unable to (i) comply with the requirements of
Section 11.2(d) above, or (ii) meet the criteria and obligations imposed by
Section 11.2(e) above, Tenant agrees in advance that it has not met its burden
to provide adequate assurance of future performance, and this Lease may be
terminated by Landlord in accordance with Section 11.2(a) above.

 

22

--------------------------------------------------------------------------------


 

11.3                                     Guarantors. For purposes of this
Section 11, any action or adjudication by or on behalf of, or against, or with
respect to the property or affairs of, any guarantor or guarantors (if any) of
this Lease, or any them, which, if taken by, against or with respect to Tenant,
Tenant’s Property or affairs, would entitle Landlord to exercise any remedy
specified herein, may be treated, at Landlord’s sole option and discretion, as
though it were taken by, against or with respect to the Tenant.

 

11.4                                     Damages. In the event of cancellation
and termination of this Lease pursuant to Section 11.2  above, Landlord shall,
notwithstanding any other provisions of this Lease to the contrary, be entitled
to promptly recover damages from Tenant determined in accordance with the
provisions set forth in Section 12.2 of this Lease as provided for in the case
of default by Tenant.

 

12.                               DEFAULTS AND REMEDIES

 

12.1                       Default. It any one or more of the following events
occurs, said events shall be deemed a material default of this Lease.

 

(a)                                  Tenant’s failure to complete, within the
time periods required by this Lease, any tasks required for the preparation or
approval of plans for the construction and/or completion of the Demised Premises
prior to the Commencement Date;

 

(b)                                 Tenant’s failure to accept possession of the
Demised Premises when tendered by Landlord;

 

(c)                                  Tenant’s failure to pay any installment of
Base Annual Rent, Additional Rent or other sum required to be paid by Tenant
within three (3) days after the same shall be due and payable, all without
demand unless demand is necessary under the express terms of this Lease (in
which case a material default shall be deemed to occur if such payment is not
made strictly within the time period provided for such payment following the
demand);

 

(d)                                 Tenant’s failure to perform or observe any
other term, covenant or condition of this Lease, which failure continues for a
period of fifteen (15) days after written notice to Tenant;

 

(e)                                  Any event expressly designated or deemed a
default elsewhere in this Lease;

 

(f)                                    Any execution, levy, attachment or other
legal process of law shall occur upon Tenant’s Property, Tenant’s interest in
the Lease or the Demised Premises;

 

(g)                                 Tenant’s abandonment or surrender of the
Demised Premises prior to the expiration of the Lease Term and the suspension of
rent payments as the same may become due and payable; and/or

 

(h)                                 Tenant’s committing or permitting waste to
occur to the Demised Premises.

 

12.2                        Remedies. In each and every such event set forth in
Section 12.1 above, from the date of such default and at all times thereafter,
at the option of Landlord. Tenant’s right of possession shall thereupon cease
and terminate. Landlord shall be entitled to all rights and remedies now or
later allowed at law or in equity, all of which shall be cumulative to the
extent that the exercise of any one or more rights or remedies shall not be
deemed to constitute a waiver of the Landlord’s right to exercise any one or
more other rights and remedies herein provided or provided at law or in equity.
Landlord shall be entitled to obtain possession of the Demised Premises whether
or not Landlord elects to terminate this Lease, and to re-enter the same without
demand of rent or demand of possession of the Demised Premises and may forthwith
proceed to recover possession of the Demised Premises by any lawful means or
process of law whether or not Landlord elects to terminate this Lease, any
notice to quit being hereby expressly waived by Tenant. In the event of such
re-entry by process of law or otherwise, Tenant nevertheless agrees to remain
liable for all Base Annual Rent. Additional Rent and other sums due under this
Lease, and shall pay the same as and when it accrues and is payable hereunder
Landlord may (but shall not be obligated to) declare the entire balance (or any
portion thereof) of Base Annual Rent. Additional Rent and all other sums payable
by Tenant hereunder for the remainder of the Lease Term to be immediately due
and payable in full, which shall be recoverable pursuant to Section 12.4 below.
Tenant further agrees to remain liable for any and all damage, deficiency, and
loss of Base Annual Rent. Additional Rent and other sums herein specified, and
all other damages, which Landlord may sustain by such re-entry, including
reasonable attorneys’ fees and costs. If under the provisions hereof, a seven
(7) days summons or other applicable summary process shall be served, and a
compromise or settlement thereof shall be made, such

 

23

--------------------------------------------------------------------------------


 

action shall not constitute a waiver of any breach of any covenant, term,
condition or agreement herein contained.

 

12.3                        Landlord’s Right to Relet. Should this Lease be
terminated before the expiration of the Lease Term, by reason of Tenant’s
default as provided in Sections 11 or 12 or if Tenant shall abandon the Demised
Premises before the expiration or termination of the Lease Term and without
paying the rent due as the same may become due and payable (whether or not
Landlord elects to terminate this Lease), the Demised Premises may be relet by
Landlord, on Tenant’s behalf or for the account of Landlord, as Landlord so
chooses, for such rent upon such terms as are reasonable under the
circumstances. If the full rent reserved under this Lease (and any of the costs,
expenses or damages indicated below) shall not be realized by Landlord. Tenant
shall be liable for all damages sustained by Landlord, including, without
limitation, deficiency in Base Annual Rent, Additional Rent, unamortized
Landlord Concessions (hereinafter defined), reasonable attorneys’ fees, other
collection costs, brokerage fees, expenses incurred by Landlord to remove
Tenant’s Property and (at Landlord’s option). Leasehold Improvements, and
expenses of placing the Demised Premises in first-class rentable condition.
Landlord, in putting the Demised Premises in good order or preparing the same
for reletting may, at Landlord’s option, make such alterations, repairs or
replacements in or relating to the Demised Premises as Landlord, in Landlord’s
sole judgment, considers advisable and necessary for the purpose of reletting
the Demised Premises, and the making of such alterations, repairs or
replacements shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Landlord shall in no event be charged with any
obligation to mitigate its damages nor shall Landlord be liable in any way
whatsoever for failure to relet the Demised Premises, or in the event that the
Demised Premises are relet, for failure to collect the rent thereof under such
reletting. For the purpose of calculating Landlord’s damages as set forth in
Section 12.4 below, if the Building has other available space at the time of
such Lease termination or Tenant’s abandonment or vacating of the Demised
Premises, or anytime thereafter, the Demised Premises shall be deemed the last
space rented in the Building even though the Demised Premises may be re-rented
by Landlord prior to such other vacant space. In no event shall Tenant be
entitled to receive any excess, if any, of rent (if any) collected over the sums
payable by Tenant to Landlord hereunder.

 

12.3                        Recovery or Damages

 

(a)                                  Qualification of Damages. Any damage,
deficiency, loss of Base Annual Rent, Additional Rent or other sums payable by
Tenant hereunder, unamortized Landlord Concessions as described hereinafter, and
all other damages may be recovered by Landlord, at Landlord’s option, upon
default by Tenant, in separate actions, from time to time, as said damage shall
have periodically accrued, or, at Landlord’s option, may be deferred until the
expiration of the Lease Term (in which event Tenant hereby agrees that the cause
of action shall not be deemed to have accrued until the date of expiration of
said Lease Term), or, at Landlord’s option, in a single action in the event
Landlord shall have declared the entire balance of Base Annual Rent. Additional
Rent and other sums due under this Lease immediately due and payable pursuant to
Section 12.2. In the event Landlord shall have declared the entire balance of
the Base Annual Rent, Additional Rent and other sums due under this Lease
immediately due and payable, then in lieu of the Base Annual Rent and Additional
Rent which have been payable for the period after the date of any judgement
obtained in any action by Landlord against Tenant to recover damages. Tenant
shall pay a sum representing liquidated damages, and not penalty, in an amount
equal to the excess of (i) the sum of the Base Annual Rent and Additional Rent
provided for in this Lease for the unexpired portion of the Lease term after the
date of judgment discounted at a rate of three percent (3%) per annum to present
value, over (ii) the rental value of the Leased Premises, at the time of
termination of this Lease, for the unexpired portion of the Lease Term,
discounted at a rate of three percent (3%) per annum to present value. In
determining the rental value of the Leased Premises, the rent realized by any
reletting accomplished or accepted by Landlord within a reasonable time after
termination of this Lease, shall be deemed, prima facie, to be the rental value.
In addition to all of the rights of the Landord to recover damages herein
provided. Tenant shall immediately reimburse Landlord for, and Landlord
may recover, the unamortized portion of all contributions and other concessions
(hereinafter “Landlord Concessions”), if any, provided by Landlord to Tenant as
an inducement to enter into this Lease or any amendment, modification or
extension hereof, including, but not limited to, (i) any abatements or waivers
of Base Annual Rent, Additional Rent or other sums due under this Lease,
(ii) costs incurred by Landlord in making the Demised Premises ready for
Tenant’s occupancy, including the cost of the Construction Improvements, any
monetary contribution by Landlord for any Leasehold Improvements and any other
contributions by Landlord with respect to any construction within or relating to
the Demised Premises, (iii) moving expenses, (iv) brokerage fees, (v) allowances
for telephone and computer systems and other office equipment and supplies,
(vi) design, architectural and engineering fees and expenses, and (vii) any
other direct or indirect expenses incurred by Landlord in conjunction with
obtaining and/or entering into this Lease and any amendment, modification and
extension hereof, and placing and/or

 

24

--------------------------------------------------------------------------------


 

retaining Tenant in possession of the Demised Premises. For purposes hereof, the
amount of any Landlord Concessions provided in connection with the initial Lease
Term shall be deemed to be amortized (using a straight-line method) on a monthly
basis over the initial Lease Term (excluding any extension or renewal terms) in
which Tenant is required to pay all or any portion of any installment of Base
Annual Rent under the terms of this Lease. The amount of any Landlord
Concessions provided in connection with any amendment or modification of this
Lease during the initial Lease Term shall be deemed to be amortized (using a
straight-line method) on a monthly basis over the remaining months in the
initial Lease Term (excluding any extension or renewal terms) in which Tenant is
required to pay all or any portion of any installment of Base Annual Rent under
the terms of this Lease. The amount of any Landlord Concessions provided in
connection with any renewal or extension of the Lease Term shall be deemed to be
amortized (using a straight-line method) on a monthly basis over the months in
the extension period (excluding any subsequent extension or renewal terms) in
which Tenant is required to pay all or any portion of any installment of Base
Annual Rent under the terms of said extension or renewal of the Lease Term.

 

(b)                                  Non-Exclusive Rights. The provisions
contained in this Section 12.4 shall be in addition to and shall not prevent the
enforcement of any claim Landlord may have against Tenant for anticipatory
breach of the unexpired Lease Term. All rights and remedies of Landlord under
this Lease shall be cumulative and shall not be exclusive of any other rights
and remedies provided to Landlord under applicable law. In the event Tenant
becomes the subject debtor in a case under the Bankruptcy Code, the provisions
of this Section 12.4 may be limited by the limitations of damage provisions of
the Bankruptcy Code.

 

12.5                        Waiver. If under the provisions hereof Landlord
shall institute proceedings and a compromise or settlement thereof shall be
made, the same shall not constitute a waiver of any agreement, covenant,
condition, rule or regulation herein contained nor of any of Landlord’s rights
hereunder. No waiver by Landlord of any breach of any agreement, covenant,
condition, rule or regulation herein contained, on one or more occasions, shall
operate as a waiver of such agreement, covenant, condition, rule or regulation
itself, or of any subsequent breach thereof. No provision of this Lease shall be
deemed to have been waived by Landlord unless such waiver shall be in writing
signed by Landlord. Receipt and acceptance by Landlord of any Base Annual Rent,
Additional Rent or other charges, or the performance of any obligation by Tenant
hereunder, with knowledge of the breach of any agreement, covenant, condition,
rule or regulation of this Lease by Tenant shall not be deemed a waiver of such
breach. Failure of Landlord to enforce any of the rules and regulations against
Tenant or any other tenant in the Building or Complex shall not be deemed a
waiver of any such rule or regulation. No payment by Tenant or receipt by
Landlord of a lesser amount than the Base Annual Rent and Additional Rent herein
stipulated shall be binding upon Landlord, nor shall the same be deemed to be
other than on account of the stipulated Base Annual Rent and Additional Rent. No
endorsement or statement on any check, letter or other transmittal accompanying
any check or payment of Base Annual Rent, Additional Rent or other sum due from
Tenant shall be deemed a settlement of a legal dispute or an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Base Annual Rent, Additional
Rent and other sums or to pursue any other remedy provided in this Lease
Landlord’s consent to, or approval of, any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

 

12.6                        Anticipatory Repudiation.

 

(a)                                  Repudiation Prior to Commencement Date. If,
prior to the Commencement Date of the first day of any extension or renewal
period set forth in an extension or renewal option validly exercised by Tenant
hereunder, Tenant notifies Landlord of or otherwise unequivocally demonstrates
an intention to repudiate this Lease or breach any obligation of Tenant
hereunder, Landlord may, as its option, consider such anticipatory repudiation a
breach and material default of this Lease. In addition to any other remedies
available to it hereunder or at law or in equity, Landlord may retain all Base
Annual Rent. Additional Rent and other sums paid by Tenant hereunder, including
any security deposit, if any, to be applied to damages of Landlord incurred as a
result of such repudiation, including, without limitation, all damages and
remedies reserved to Landlord in this Section 12 or elsewhere in this Lease, as
applicable. It is agreed between the parties that for the purpose of calculating
Landlord’s damages, if the Building has other available space at the rime of or
subsequent to Tenant’s breach, the Demised Premises covered by this Lease shall
be deemed to last space rented in the Building even though the Demised Premises
may be re-rented prior to such other vacant space. In the event a default occurs
prior to the Commencement Date, Tenant shall, in addition to all other damages
to which Landlord is entitled under this Lease, pay in full for all Leasehold
Improvements constructed or installed within the Demised Premises through the
date of the default, and for material ordered at Tenant’s request for the
Demised Premises (whether at Tenant’s request or upon Landlord’s anticipation of
Tenant’s needs hereunder) or for such material restocking charges.

 

25

--------------------------------------------------------------------------------


 

(b)                                  Repudiation of Any Obligation of Tenant
During Lease Term. If during the Lease Term Teanant notifies Landlord of or
otherwise unequivocally demonstrates an intention to repudiate this Lease or
breach any obligation of Tenant hereunder. Landlord may, at its option, consider
such anticipatory repudiation a breach and material default of this Lease. In
addition to any other remedies available to it hereunder or at law or in equity,
Landlord may retain all Base Annual Rent, Additional Rent and other sums paid by
Tenant hereunder, including any security deposit, if any, to be applied to
damages of Landlord incurred as a result of such repudiation, including without
limitation, all damages and remedies reserved to Landlord in this Section 12 or
elsewhere in this Lease, as applicable.

 

12.7                        Tenant Abandonment of Demised Premises.

 

(a)                                  Abandonment. If the Demised Premises or a
substantial portion thereof shall be deserted or vacated by Tenant for thirty
(30) consecutive days or more and Tenant shall be delinquent in the payment of
any Base Annual Rent. Additional Rent or other sums due under this Lease, or in
the performance of any of Tenant’s other obligations hereunder. Landlord
may deem the Tenant to have abandoned the Demised Premises, notwithstanding the
fact that Tenant may have left all or some part of Tenant’s Property thereon
Landlord may consider Tenant in default under this Lease and may pursue all
remedies available to it under this Lease or otherwise as may be available in
equity or at law.

 

(b)                                  Landlord Right to Enter and to Relet. If
Tenant abandons the Demised Premises as set forth in subsection (a) above,
Landlord may, at its option, enter into the Demised Premises without being
liable for any prosecution therfor or for damages by reason thereof. In addition
to any other remedy elsewhere provided in this Section 12 or at law or in
equity. Landlord, as agent of Tenant, may relet the whole or any part of the
Demised Premises for the whole or any part of the then unexpired Lease Term. For
the purposes of such reletting Landlord may take any alterations or
modifications of the Demised Premises considered desirable in its sole judgment.

 

12.8                        Tenant’s Property. Tenant shall not remove any of
Tenant’s Property from the Demised Premises without the prior written consent of
Landlord, other than in the ordinary course of Tenant’s business. In the event
of a default under this Lease, Tenant shall not, under any circumstances, remove
Tenant’s Property from the Demised Premises and Landlord may (but shall not be
obligated to ) keep Tenant’s Property in place (and require Tenant to return or
replace Tenant’s Property to the extent Tenant removes same in violation of the
terms of this Lease) and use, or permit another occupant of the Demised
Premises, Building and/or Complex to use, Tenant’s Property during the remainder
of the Lease Term (whether or not Landlord elects to terminate this Lease for
such default) at no cost, expense or liability to Landlord or such occupant. If
Tenant abandons the Demised Premises as defined in Section 12.7(a) above or
otherwise vacates the Demised Premises or otherwise defaults under this Lease,
any property that Tenant leaves within or related to the Demised Premises shall
be deemed to have been abandoned and, without liability to Tenant, may be
disposed of in the trash or retained by Landlord as the property of Landlord or
disposed of at public or private sale, or placed at the use of another occupant
in the Building or the Complex or any subsequent occupant in the Demised
Premises, as Landlord sees fit in its sole discretion, all at no cost or expense
to Landlord or such other person permitted to use all or a portion of Tenant’s
Property hereunder, or Landlord may store Tenant’s Property at a location
selected by Landlord in its sole discretion at Tenant’s sole cost and expense.
The proceeds of any public or private sale of Tenant’s Property shall be applied
by Landlord against (i) the expenses of Landlord for removal, storage or sale of
the property; (ii) the arrears of Base Annual Rent, Additional Rent or other
sums then or thereafter payable under this Lease, and (iii) any other damages to
which Landlord may be entitled hereunder. At Landlord’s option, at any time
during the Lease Term after default by Tenant. Landlord may require Tenant to
forthwith remove Tenant’s Property from the Demised Premises. If Tenant vacates
or abandons the Demised Premises, as defined above. Landlord may transfer any of
Tenant’s Property to creditors of Tenant, on presentation of evidence of a claim
valid on its face of ownership or of a security interest in any of Tenant’s
Property abandoned in the Demised Premises or the Building, and Landlord
may recover any costs incurred by Landlord in doing so, all without incurring
any liability to Tenant.

 

12.9                        Landlord’s Lien.

 

(a)                                 Right of Distress/Landlord’s Lien. To secure
the payment of all Base Annual Rent, Additional Rent and all other charges and
sums that may become due to Landlord under the terms of this Lease, Landlord
shall have and is hereby granted by Tenant a right of distress for rent, and a
contractual first lien and security interest upon all of Tenant’s Property and
all Leasehold Improvements, and also upon all proceeds from the sale, transfer
or other disposition of any such property, and any replacements and
substitutions thereof, and proceeds thereof, and all proceeds of any insurance
which may accure to Tenant by reason of damage to or destruction of any such
property. All exemption laws are hereby waived by Tenant. This lien is given in

 

26

--------------------------------------------------------------------------------


 

addition to Landlord’s statutory and common law liens and shall be cumulative
thereto “Leasehold Improvements” shall be defined to mean all improvements
installed or constructed within the Demised Premises whether by or on behalf of
either Landlord or Tenant (exclusive of Tenant’s trade fixtures). and as
repaired, replaced, altered or improved from time to time during the Lease Term,
including without limitation, any partitions, wall coverings, floors, floor
coverings, ceilings, lighting fixtures, and telephone, computer and/or data
system wiring or other improvements. “Tenant’s Property” shall be defined to
mean all of Tenant’s trade fixtures and all of Tenant’s personal property,
including, but not limited to, all goods, wares, merchandise, inventory,
furniture, machinery, equipment, telecommunications and data transmission
systems (and all their components exclusive of wiring, business records,
accounts receivables and other personal property of Tenant in or about the
Demised Premises or that may be placed or kept therein during the Lease Term.
Provided Tenant is not in default hereunder. Landlord agrees to subordinate its
lien and security interest to any lien/security interest of any commercial bank
securing a line of credit for Tenant or other commercial financing of Tenant.

 

(b)                                  UCC Security Interest. This Lease shall
also constitute a security agreement under the Uniform Commercial Code of the
District, State or Commonwealth in which the Demised Premises are located. Upon
the occurrence of an event of default by Tenant under this Lease. Landlord shall
have the option, in addition to any other remedies provided herein or by law or
at equity, to enter the Demised Premises with or without the permission of
Tenant and take possession of any and all of Tenant’s Property situated in or
related to the Demised Premises, without liability for trespass or conversion,
and to enforce the lien and security interest hereby granted in any manner
provided by law. Upon Landlord’s request, Tenant will execute and deliver to
Landlord UCC Financing Statements to evidence the above-described lien in favor
of Landlord. Landlord shall be permitted from time to time to file such
statements in the appropriate City, County, District, State and/or Commonwealth
offices to perfect such lien. All expenses incurred by Landlord, including
attorneys’ fees, to prepare and file such statements (and any extensions,
renewals, assignments, transfers, releases and terminations relating thereto)
shall be immediately reimbursed by Tenant upon demand. If Tenant fails to
deliver such UCC Financing Statements within ten (10) working days after
Landlord’s request. Tenant by such failure irrevocably constitutes and appoints
Landlord as its special attorney-in-fact to execute and record the statements
(and any extensions, renewals, assignments, transfers, releases and terminations
relating thereto), the foregoing power of attorney being coupled with an
interest.

 

(c)                                  UCC Remedies Not Mandatory. Notwithstanding
anything herein to the contrary, Landlord shall not be required to exercise any
of its remedies under the Uniform Commercial Code as a result of the security
interest granted to Landlord herein in lieu of any other right or remedy
Landlord may have under this Lease, at law or in equity, including without
limitation the right to deem any or all of Tenant’s Property abandoned and/or
dispose of it pursuant to the provisions of Section 12.8.

 

12.10                 Injunctive Relief. In the event of a breach by Tenant of
any of the covenants or provisions hereof, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided, and
in such event Landlord shall be entitled to recover from Tenant, payable as
Additional Rent hereunder, any and all reasonable expenses as Landlord may incur
in connection with its efforts to secure such injunctive relief or other remedy
at law or in equity, including all costs and reasonable attorneys’ fees.

 

12.11                 Independent Covenants. If Landlord shall commence any
proceeding based upon non-payment of Base Annual Rent, Additional Rent or any
other sums of any kind to which Landlord may be entitled or which it may claim
hereunder, Tenant will not interpose any counterclaim, set-off, recoupment or
other defense of any nature or description in any such proceeding. The parties
hereto specifically agree that Tenant’s covenants to pay Base Annual Rent,
Additional Rent and any other sums required hereunder are independent of all
other covenants and agreements of Landlord herein contained; provided, however,
that this shall not be construed as a waiver of Tenant’s right to assert such a
claim in any separate action brought by Tenant. Tenant further waives any right
or defense which it may have to claim a merger.

 

12.12                 Waiver of Redemption. Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant being evicted or dispossessed for any cause, or in the event
of Landlord obtaining possession of a judgment for or other right to possession
of the Demised Premises and/or Tenant’s Property by reason of the violation by
Tenant of any of the covenants and conditions of this Lease, or otherwise.

 

12.13                 Attorneys’ Fees. The parties hereto agree that wherever in
this Lease the Landlord is entitled to collect its “attorneys’ fees”. Landlord
shall be entitled to collect the entire amount of attorneys’ fees actually
incurred by Landlord in enforcing its rights hereunder, and, wherever in this
Lease the Landlord is entitled to

 

27

--------------------------------------------------------------------------------


 

collect its “reasonable attorneys’ fees”. Landlord shall be entitled to not less
than twenty-five percent (25%) of any Base Annual Rent, Additional Rent and/or
other sums due Landlord in connection with the collection thereof, as reasonable
attorneys’ fees and, in addition, with respect to actions or claims pertaining
to non-rent issues. Landlord shall be entitled to reimbursement of the customary
hourly billing rate of each attorney (and non-attorney personnel working under
such attorney’s supervision) for the reasonable time spent in enforcing (or
attempting to enforce) any non-rent obligation of Tenant hereunder, as
reasonable attorneys’ fees; provided, however, the amount to be reimbursed by
Tenant as attorneys’ fees (reasonable or otherwise) in any one matter shall
never be less than One Thousand and 00/100 Dollars ($1,000.00).

 

13.                               SUBORDINATION

 

13.1                        Subordination. This Lease is subject and subordinate
to all ground or underlying leases and to all mortgages and/or deeds of trust
and/or other security interests (individually and collectively “mortgage”) which
may now or hereafter affect the real property of which the Demised Premises
form a part, including all renewals, modifications, consolidations, replacements
and extensions thereof. This clause shall be self-operative and no further
instrument of subordination shall be required to effect this subordination.
Notwithstanding the foregoing, in confirmation of such subordination. Tenant
shall at Landlord’s request execute and deliver to Landlord within ten
(10) business days after Landlord’s request, any requisite or appropriate
certificate, subordination agreement or other document that may be reasonably
requested by Landlord or any other party requiring such certificate,
subordination agreement or document. If Tenant fails to execute such
certificate, subordination agreement or other document requested by Landlord or
other party within said ten (10) day period, Tenant by such failure irrevocably
constitutes and appoints Landlord as its special attorney-in-fact to execute
such certificate, subordination agreement or other document on Tenant’s behalf,
the foregoing power-of-attorney being deemed to be coupled with an interest.
Nothwithstanding the foregoing, any lessor under any ground or underlying lease
and the party secured by any mortgage affecting the real property of which the
Demised Premises are a part, or any renewal, modification, consolidation,
replacement or extension thereof, shall have the right to recognize this Lease
and, in the event of any cancellation or termination of such ground or
underlying lease, or any foreclosure under any mortgage, or any sale of the real
property at foreclosure sale, or any transfer of the real property by a deed in
lieu of foreclosure, this Lease shall continue in full force and effect at the
option of the lessor under such ground or underlying lease or, as applicable,
the party secured by such mortgage, or the purchaser at any foreclosure sale, or
the party taking the real property under a deed in lieu of foreclosure, such
party being hereby authorized by Tenant to exercise such option to cancel or
continue this Lease in such party’s reasonable or unreasonable discretion.
Tenant hereby consents to the right of such party to effect the survival of this
Lease. Tenant agrees that neither the cancellation nor termination of any ground
or underlying lease, nor the foreclosure under any mortgage, nor the sale at
foreclosure, nor the transfer by a deed in lieu of foreclosure, shall, by
operation of law or otherwise, result in cancellation or termination of this
Lease or the obligations of Tenant hereunder, except in the sole option of the
party herein granted such option, which option may be exercised in said party’s
reasonable or unreasonable discretion.

 

13.2.                     Estoppel Certificates. Tenant shall execute and return
within ten (10) days any certificate that Landlord may request from time to
time, stating that this Lease is unmodified and in full force and effect, or in
full force and effect as modified, and stating the modification. The certificate
also shall state (a) the amount of the monthly installment of Base Annual Rent
and Additional Rent and the dates to which such rent has been paid in advance;
(b) the amount of any security deposit or prepaid rent; (c) that there is no
present default on the part of Landlord nor is there in existence any condition,
event, act or omission which with the giving of notice and/or the passage of
time will constitute a default on the part of Landlord, or attach a memorandum
stating in detail the factual circumstances of such default and/or the basis
under the Lease for such default; (d) that Tenant has no right to set-off or
recoupment and no defense or counterclaim against enforcement of its obligations
under this Lease; (e) that Tenant has no other notice of any sale, transfer or
assignment of this Lease or of the rentals; (f) that all Construction
Improvements and other work and improvements required of Landlord has been
completed and that the Construction Improvements and other work and improvements
are complete and satisfactory; (g) that Tenant is in full and complete
possession of the Demised Premises; (h) the date on which Tenant’s rental
obligations commenced (excluding any periods of abatement) and the date to which
such rent has been paid; (i) that Tenant has not advanced any amounts to or on
behalf of Landlord which have not been reimbursed; (j) that Tenant understands
that this Lease has been collaterally assigned to Landlord’s mortgagee as
security for a loan to Landlord; (k) that Base Annual Rent and Additional Rent
may not be prepaid more than one (1) month in advance without the prior written
approval of Landlord’s mortgagee; and (l) such other items as Landlord
may reasonably request. Failure to deliver the certificate within the aforesaid
ten (10) day period shall be conclusive upon Tenant for the benefit of Landlord
and any successor to or mortgagee or assignee of Landlord that this Lease is in
full force and effect and has not been modified except as may be represented by

 

28

--------------------------------------------------------------------------------


 

the party requesting the certificate. If Tenant fails to deliver the certificate
within the aforesaid ten (10) day period, Tenant by such failure irrevocably
constitutes and appoints Landlord as its special attorney-in-fact to execute and
deliver the certificate to any third party, the foregoing power of attorney
being deemed to be coupled with an interest.

 

13.3                        Attornment. Tenant covenants and agrees that, in the
event any ground lessor, lessor of any underlying lease or subsequent purchaser
of the Building so requests or in the event of any foreclosure under any
mortgage, or any renewal, modification, consolidation), replacement or extension
thereof, or in the event of a sale at foreclosure, or in the event of any
acceptance of any deed in lieu of foreclosure, which may now or hereafter affect
the real property of which the Demised Premises are a part, Tenant shall attorn
to any ground lessor, lessor of any underlying lease or subsequent purchaser of
the Building or to the party secured by such mortgage, or any renewal,
modification, consolidation, replacement or extension thereof, and to any
purchaser at any foreclosure sale or party taking a deed in lieu of foreclosure,
and at the sole option of such party, which option may be exercised in said
party’s reasonable or unreasonable discretion, this Lease shall continue as a
direct lease between Tenant herein and such landlord or its successor. In any
case, such landlord or successor under such ground or underlying lease or such
secured party or purchaser at foreclosure sale or party taking a deed in lieu of
foreclosure shall not be bound by any prepayment on the part of Tenant of the
Base Annual Rent or Additional Rent for more than one month in advance, so that
Base Annual Rent and Additional Rent shall be payable under this Lease in
accordance with its terms, from the date of the termination or transfer of the
ground or underlying lease or the foreclosure under such mortgage, or the date
of foreclosure sale or transfer by deed in lieu of foreclosure, as if such
prepayment had not been made. Further, such landlord or successor in interest
shall not be liable for damages for any act or omission of Landlord or any prior
landlord or be subject to any recoupments, offsets, counterclaims or defenses
which Tenant may have against Landlord or any prior landlord. Tenant shall, upon
request of such landlord or successor landlord, execute and deliver an
instrument or instruments confirming Tenant’s attornment.

 

13.4                        Mortgage Rights.

 

(a)                                  Mortgage Requirements. Tenant shall, at its
own expense, comply with all reasonable notices of Landlord’s mortgagee or other
financial institution providing funds which are secured by a mortgage placed on
the whole or any part of the real property of which the Demised Premises are a
part, respecting all matters of occupancy, use, condition or maintenance of the
Demised Premises, provided the same shall not unreasonably interfere with the
conduct of Tenant’s business nor materially limit or affect the rights of the
parties under the Lease. Tenant shall, if so directed by Landlord’s mortgagee or
such other financial institution in writing, pay all Base Annual Rent,
Additional Rent and other sums owed to Landlord directly to such mortgagee or
other financial institution. Notwithstanding acceptance and execution of this
Lease by the parties hereto, the terms hereof shall be automatically deemed
modified, if so required, for the purpose of complying with or fulfilling the
reasonable requirements of any mortgagee or trustee named or secured by a
mortgage that may now or hereafter be placed upon or secured by the real
property of which the Demised Premises are a part or any part thereof, or any
other financial institution providing funds to finance or refinance the real
property of which the Demised Premises are a part,  provided, however, that such
modification(s) shall not be in material derogation or diminution of any of the
rights of the parties hereunder, nor materially increase any of the obligations
or liabilities of the parties hereunder.

 

(b)                                  Notices to Mortgagee. Tenant agrees to give
Landlord’s mortgagee and any trustee named or secured by a mortgage a copy of
any notice of default served upon Landlord by Tenant, provided that prior to
such notice Tenant has been notified in writing (by way of Notice of Assignment
of Rents and Leases, or otherwise) of the names and addresses of such mortgagees
and trustees. Notice shall be provided to the mortgagees and trustees in the
manner prescribed in Section 24. Tenant further agrees that if Landlord shall
have failed to cure such default within the cure period provided in this Lease,
if any, then the mortgagees and trustees shall have an additional sixty (60)
days within which to cure such default, or if such default cannot be cured
within that time, then such additional time as may be necessary if within such
sixty (60) days such mortgagee or trustee has commenced and is diligently
pursuing the remedies necessary to cure such default including, but not limited
to, commencement of foreclosure proceedings if necessary to effect such cure),
in which event Tenant shall not pursue its remedies while such cure is being
diligently pursued.

 

14.                               TENANT’S HOLDOVER

 

14.1                        With Landlord Consent. If Tenant continues, with the
knowledge and written consent of Landlord obtained at least thirty (30) days
prior to the expiration of the Lease Term, to remain in the Demised Premises
after the expiration of the Lease Term, then Tenant shall by virtue of said
holdover agreement, become a tenant from month-to-month at the rent stipulated
by Landlord-in said consent, or if none is

 

29

--------------------------------------------------------------------------------


 

stipulated, at the monthly rate of Base Annual Rent and Additional Rent last
payable under this Lease (adjusted in accordance with the provisions of this
Lease as if the holdover period were originally included herein), commencing
said monthly tenancy with the first day next following the end of the Lease
Term. All other terms and conditions of this Lease shall apply to any holdover
period(s). Tenant shall give to Landlord at least thirty (30) days written
notice of any intention to quit the Demised Premises. Tenant shall be entitled
to thirty (30) days written notice from Landlord to quit the Demised Premises,
except in the event of nonpayment of the monthly installment of Base Annual Rent
and/or Additional Rent in advance or of the breach of any other covenant, term
or condition of this Lease by Tenant, in which event Tenant shall not be
entitled to any notice to quit, the usual thirty (30) days notice to quit being
hereby expressly waived by Tenant.

 

14.2                        Without Landlord Consent. In the event that Tenant
without the written consent of Landlord, shall hold over beyond the expiration
of the Lease Term, then Tenant hereby waives all notice to quit and agrees to
pay to Landlord for the period that Tenant is in possession after the expiration
of this Lease, a monthly charge which is three times the total monthly
installment of Base Annual Rent and Additional Rent in effect during the last
month of the Lease Term. Tenant expressly agrees to reimburse, defend indemnify
and hold Landlord and Landlord’s Agent harmless form all loss and damages,
direct and consequential, which Landlord or Landlord’s Agent may incur in
connection with or in defense of claims by other persons or entities against
Landlord, Landlord’s Agent or otherwise arising out of the holding over by
Tenant, including without limitation reasonable attorneys’ fees which may be
incurred by Landlord or Landlord’s Agent in defense of such claims Acceptance of
Base Annual Rent, Additional Rent or any other sums due from Tenant hereunder or
the performance by Tenant of its obligations hereunder subsequent to the
expiration of the Lease Term, shall not constitute consent to any holding over.
Landlord shall have the right to apply all payments received after the
expiration date of the Lease Term toward payment for use and occupancy of the
Demised Premises subsequent to the expiration of the Lease Term and toward any
other sums owed by Tenant to Landlord, regardless of how such payment(s) may be
designed by Tenant, Landlord, at its option, may forthwith re-enter and take
possession of the Demised Premises without process, or by any legal process in
force. Notwithstanding the foregoing, if Tenant holds over, without Landlord’s
written consent due to acts of God, not, or war, then such holdover shall be at
the total monthly installment of Base Annual Rent and Additional Rent applicable
to the last month of the Lease Term (adjusted in accordance with the provisions
of this Lease as if the holdover period were originally included herein), for
the duration of the condition [but not to exceed ten (10) days], but such
continued occupancy shall not create any renewal of the term of this Lease nor
shall it create a tenancy from year-to-year, month-to-month, or otherwise, and
Tenant shall be liable for and shall indemnify, defend and hold harmless
Landlord and Landlord’s Agent against any loss and damages suffered by Landlord
or Landlord’s Agent as described above. Any holdover period during which the
Landlord and Tenant are negotiating the terms and conditions of any holdover
tenancy, new lease or other matter, and/or for which Landlord and Tenant have
failed to reach an agreement as to the rent to be paid during such holdover
period, shall conclusively be deemed to be a holdover without the consent of
Landlord for the purpose of determining the rental to be paid and the
obligations to be performed by Tenant during such period.

 

15.                               SECURITY DEPOSIT

 

Tenant shall deposit with Landlord or Landlord’s Agent simultaneously with the
execution of this Lease, the amount stipulated in Section 1.6 as a security
deposit. Provided Tenant is not in default in the payment of Base Annual Rent,
Additional Rent or any other charges due Landlord, and further provided the
Demised Premises are left in good condition, reasonable wear and tear excepted,
as described in Section 6.10, said deposit (which shall not bear interest to
Tenant) shall be returned to Tenant within sixty (60) days after the termination
of this Lease. Notwithstanding the foregoing, the full or partial return by
Landlord to Tenant of the security deposit shall at no time be deemed to
constitute a waiver by Landlord of any of Tenant’s obligations under this Lease,
nor an, acknowledgment by Landlord that any such obligations are limited to the
amount, if any, of the security deposit retained by Landlord. If Tenant is in
default or is otherwise indebted to Landlord hereunder or if the Demised
Premises are not left in good condition, or if Tenant has failed or refused to
remove Tenant’s Property after Landlord’s request to do so, then the security
deposit shall be applied to the extent available on account of sums due Landlord
or to the cost of repairing damages to the Demised Premises or to remove
Tenant’s Property. In the event the funds deposited with Landlord as security
are applied during the Lease Term on account of sums due Landlord or to the cost
of repairing damages or removing Tenant’s Property, then Tenant shall, within
fifteen (15) days after demand by Landlord, deposit with the Landlord additional
funds to restore the security deposit to its original amount. In the event of
the sale or transfer of Landlord’s Interest in the Building, Landlord shall have
the right to transfer the security deposit to such purchaser or transferee, in
which event Tenant shall look only to the new landlord for the return of the
security deposit and Landlord shall thereupon be released from all liability to
Tenant for the return of such security deposit.

 

30

--------------------------------------------------------------------------------


 

16.                               QUIET ENJOYMENT

 

So long as Tenant shall observe and perform the covenants and agreements binding
on Tenant hereunder, Tenant shall at all times during the term herein granted,
peacefully and quietly have and enjoy possession of the Demised Premises without
any encumbrance or hindrance by, from or through Landlord, except as provided
for elsewhere under this Lease. Nothing in this Section shall prevent Landlord
from performing alterations, improvements or repairs on other portions of the
Building not leased to Tenant or from performing alterations, improvements or
repairs within the Demised Premises in accordance with the provisions of this
Lease, nor shall performance of alterations, improvements or repairs by
Landlord, Landlord’s Agent or any other tenant of the Building be construed as a
breach of this covenant by Landlord.

 

17.                               SUCCESSORS

 

All rights, remedies and liabilities herein given to or imposed upon either of
the parties hereto, shall extend to their respective heirs, executors,
administrators, personal representatives, successors and assigns. This provision
shall not be deemed to grant Tenant any right to assign this Lease or to sublet
the Demised Premises.

 

18.                               WAIVER OR JURY TRIAL AND STATUTE OF
LIMITATIONS

 

LANDLORD AND TENANT (AND ANY GUARANTORS AND OTHER PARTNERS WITH LIABILITY FOR
THE PERFORMANCE OF ANY OR ALL OF TENANT’S OBLIGATIONS HEREUNDER, AS WELL AS ANY
SUBTENANTS, ASSIGNES AND LICENSEES OF TENANT) HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR IN RESPECT OF ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT
HEREUNDER, TENANT’S USE OR OCCUPANCY OF THE DEMISED PREMISES, AND/OR ANY CLAIM
OF INJURY OR DAMAGE. TENANT (AND ANY GUARANTORS AND OTHER PARTIES WITH LIABILITY
FOR THE PERFORMANCE OF ANY OR ALL OF TENANT’S OBLIGATIONS HEREUNDER, AS WELL AS
ANY SUBTENANTS, ASSIGNEES AND LICENSEES OF TENANT) HEREBY WAIVES THE BENEFIT OF
ANY STATUTE OF LIMITATION OR OTHER LAW LIMITING OR PROHIBITING LANDLORD FROM
BRINGING ANY CLAIM AGAINST TENANT (AND/OR ANY GUARANTORS AND/OR OTHER PARTIES
WITH LIABILITY FOR THE PERFORMANCE OF ANY OR ALL OF TENANT’S OBLIGATIONS
HEREUNDER, AS WELL AS ANY SUBTENANTS, ASSIGNEES AND LICENSEES OF TENANT) ARISING
FROM OR RELATED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT AND/OR
THE PERFORMANCE OF TENANT’S OBLIGATIONS HEREUNDER AT ANY TIME. TENANT  (AND ANY
GUARANTORS AND OTHER PARTIES WITH LIABILITY FOR THE PERFORMANCE OF ANY OR ALL OF
TENANT’S OBLIGATIONS HEREUNDER, AS WELL AS ANY SUBTENANTS, ASSIGNEES AND
LICENSEES OF TENANT) HEREBY AGREES TO SUBMIT TO THE PERSONAL JURISDICTION OF ANY
COURT OF COMPETENT JURISDICTION WITHIN THE STATE, OR THE DISTRICT OF COLUMBIA IF
APPLICABLE, IN WHICH THE DEMISED PREMISES AND/OR LANDLORD’S PRINCIPAL PLACE OF
BUSINESS IS LOCATED.

 

19.                               LIMITATION OF LANDLORD’S LIABILITY NOTICE

 

19.1                        Landlord’s Consent. Notwithstanding anything to the
contrary contained in this Lease, if any provision of this Lease expressly or
impliedly obligates Landlord not to unreasonably withhold its consent or
approval, an action for declaratory judgment or specific performance will be
Tenant’s sole right and remedy in any dispute as to whether Landlord has
breached such obligation or is required to give consent or approval. In no event
shall Landlord be liable for damages for any withholding of, any delay in
providing, or the conditioning of, any consent or approval.

 

19.2                        Individual Liability. Tenant acknowledges and agrees
that the liability of Landlord with respect to any claim arising out of, related
to, or under this Lease shall be limited solely to its interest in the Building.
No personal judgment shall lie against the Landlord not any partner of a
partnership constituting Landlord (if Landlord is a partnership), nor any
shareholder of Landlord (if Landlord is a corporation), nor any member of
Landlord (if Landlord is a limited liability company) and none of the same will
be personally liable with respect to any claim arising out of or related to this
Lease. If the Landlord is a partnership, any deficit capital account of any
partner and any partner’s obligation to contribute capital shall not be deemed
an asset of the partnership. In the event of sale or other transfer of the
Landlord’s interest in the Demised Premises and/or Building. Landlord shall
thereupon and without further act by either party be deemed released from all
liability and obligations hereunder arising out of any act or omission relating
to the Demised Premises, the Building or this Lease, occurring subsequent to the
sale or other transfer. The provisions hereof shall inure to the benefit of
Landlord’s successors and assigns, including any mortgagee or trustee under a
deed of trust. The foregoing provisions are not intended to relieve Landlord
from the performance of any of Landlord’s obligations under this Lease, but only
to limit the personal liability of Landlord, and its partners or shareholders,
as the case may

 

31

--------------------------------------------------------------------------------

 


 

be; nor shall the foregoing be deemed to limit Tenant’s rights pursuant to this
Lease to obtain injunctive relief or specific performance with respect to any
obligations of Landlord hereunder.

 

19.3                        Notice in Event of Landlord’s Default.
Notwithstanding anything to the contrary in this Lease, in no event shall
Landlord be deemed to be in default in the performance of any covenant,
condition or agreement herein contained unless Tenant shall have given Landlord
written notice of such default, and Landlord shall have failed to cure such
default within thirty (30) days after such notice (or if such default is of such
nature that it cannot be completely cured within said thirty (30) days, if
Landlord fails to commence to cure within said thirty (30) days and thereafter
proceed with reasonable diligence and in good faith to effect such cure).

 

20.                               AUTHORITY

 

Landlord and Tenant hereby covenant each for itself, that each has the full
right, power and authority to enter into the Lease upon the terms and conditions
herein set forth. If Tenant signs as a corporation, each of the persons
executing this Lease on behalf of Tenant does hereby covenant and warrant that
Tenant is and shall be throughout the Lease Term, a duly authorized and existing
corporation, qualified to do business in the jurisdiction in which the Demised
Premises are located and is in good standing, that the corporation has full
right and authority to enter into this Lease, and that each of the persons
signing on behalf of the corporation were authorized to do so. If Tenant signs
as a partnership, each of the persons executing this Lease on behalf of Tenant
does hereby covenant and warrant that Tenant is a duly formed and validly
existing partnership, qualified to do business in the jurisdiction in which the
Demised Premises are located, and is in good standing, that the partnership has
full right and authority to enter into this Lease, and that each of the persons
signing on behalf of the partnership were authorized to do so. If Tenant signs
as a limited liability company, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly formed
and validly existing limited liability company, qualified to do business in the
jurisdiction in which the Demised Premises is located, is in good standing, that
the limited liability company has full right and authority to enter into this
Lease, and that each of the persons signing on behalf of the limited liability
company were authorized to do so.

 

21.                               TENANT’S RESPONSIBILITY REGARDING HAZARDOUS
SUBSTANCES

 

21.1                        Hazardous Substances. The term “Hazardous
Substances”, as used in this Lease, shall include, without limitation,
(a) “hazardous wastes”, as defined by the Resource Conservation and Recovery Act
of 1976 as amended from time to time, (b) “hazardous substances”, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended from time to time, (c) “toxic substances”, as defined by the Toxic
Substances Control Act, as amended from time to time, (d) “hazardous materials”,
as defined by the Hazardous Materials Transportation Act, as amended from time
to time, (e) oil or other petroleum products, (f) any substance whose presence
could be detrimental to the Building, its occupants or visitors, or the
environment, (g) substances requiring special handling, (h) flammables,
explosives, radioactive materials, asbestos, polychlorinated biphenyls (PCBs),
chlorofluorocarbons, chemicals known to cause cancer or reproductive toxicity,
pollutants and contaminants, (i) any infectious and/or hazardous medical waste
as the same may be determined from time to time, and (j) any other substances
declared to be hazardous or toxic under Laws (hereinafter defined) now or
hereafter, enacted or promulgated by any Authorities thereinafter defined).

 

21.2                        Tenant’s Restrictions. Tenant’s shall not cause or
permit to occur.

 

(a)                                  Violations. Any violation of any federal,
state and local laws, ordinances, regulations, directives, orders, notice and
requirements now or hereafter enacted or promulgated regulating the use,
generation, storage, handling, transportation, or disposal of Hazardous
Substances (“Laws”), now or hereafter enacted, related to environmental
conditions on, under, or about the Demised Premises, the Building and/or the
Complex, or arising from Tenant’s use or occupancy of the Demised Premises,
Tenant’s Property, or Leasehold Improvements, including, but not limited to,
soil and ground water conditions; and/or

 

(b)                                  Use. The use, generation, release,
manufacture, refining, production, processing, storage or disposal of any
Hazardous Substances on, under, or about the Demised Premises, the Building
and/or the Complex, or the transportation to or from the Demised Premises of any
Hazardous Substances, without the prior written consent of Landlord, such
consent to be granted or withheld in Landlord’s sole and absolute discretion,
and, if granted. Tenant’s activities shall be in strict compliance with all
Laws.

 

32

--------------------------------------------------------------------------------


 

21.3                        Affirmative Obligations.

 

(a)                                  Compliance with Laws. Tenant shall, at
Tenant’s own expense, comply with all Laws, Tenant Shall, at Tenant’s own
expense, make all submissions to, provide all information required by, and
comply with all requirements of all federal, state and local governmental and
regulatory authorities (the “Authorities”) under the Laws. Tenant shall promptly
provide Landlord with a copy of all such submissions and information requests.

 

(b)                                  Clean-Up Plans. Should any Authority or any
third party demand that a removal or clean-up plan be prepared and that a
removal or clean-up be undertaken because of any deposit, spill, discharge,
release, misuse, prohibition on continued use, act or failure to act with
respect to any Hazardous Substances relating to, occurring on or arising out of
Tenant’s use or occupancy of the Demised Premises. Tenant’s Property or
Leasehold Improvements, then Tenant shall, at Tenant’s own expense, prepare and
submit the required plans and all related bonds and other financial assurances,
and Tenant shall carry out all such removal and clean-up plans within the time
limits set by any Authority or other party. Tenant shall promptly provide
Landlord with copies of notices received from any Authority or third party, and
of all removal and clean-up plans, bonds, and related matters.

 

(c)                                  Information Requests. Tenant shall promptly
provide all information regarding the use, generation, storage, transportation
or disposal of Hazardous Substances that is required hereunder or is requested
by Landlord. If Tenant fails to fulfill any duty imposed under this Section 21
within a reasonable time (or any shorter period of time if so required by any
Authority). Landlord may (but shall not be obligated to) do so and all costs
associated therewith shall constitute Additional Rent hereunder and shall be
immediately due and payable to Landlord, together with interest thereon
calculated at the rate of eighteen percent (18%) per annum. In such case, Tenant
shall cooperate with Landlord in order to prepare all documents Landlord deems
necessary or appropriate to determine the applicability of the Laws to the
Demised Premises. Tenant’s use thereof and Tenant’s Property and Leasehold
Improvements, and for compliance therewith, and Tenant shall execute all
documents promptly upon Landlord’s request. No such action by Landlord and no
attempt made by Landlord to mitigate damages under any Laws shall constitute a
waiver of any of Tenant’s obligations under this Section 21.

 

21.4                        Tenant’s Indemnity. Tenant shall indemnify, defend,
and hold harmless Landlord. Landlord’s Agent, and their respective officers,
directors beneficiaries, shareholders, partners, agents and employees from all
fines, suits, procedures, claims and actions of every kind, and all costs
associated therewith (including attorneys’ and consultants’ fees) arising out of
or in any way connected with any deposit, spill, discharge, release, misuse,
prohibition or continued use, act or failure to act, with respect to any
Hazardous Substances or other failure to comply with the Laws which arise at any
time from Tenant’s use or occupancy or the Demised Premises or Tenant’s Property
or the Leasehold Improvements, or from Tenant’s failure to provide all
information, make all submissions, and take all steps required by all
Authorities under the Laws and all other related laws.

 

21.5                        Survival of Obligations. Tenant’s obligations and
liabilities under this Section 21, and the obligations of all guarantors and
other parties with liability for the performance of any or all of Tenant’s
obligations hereunder, shall survive the expiration or earlier termination of
this Lease.

 

22.                               JOINT AND SEVERAL LIABILITY

 

In the event that two or more individuals, corporations, partnerships or other
business associations (or any combination of two or more thereof) shall sign
this Lease as Tenant or guarantee this Lease as guarantors or are, otherwise
liable for the performance of any or all of Tenant’s or any guarantor’s
obligations, the liability of each such individual, corporation, partnership or
other business association to pay Base Annual Rent. Additional Rent and any
other sums due hereunder and to perform all or any other obligations hereunder
shall be deemed to be joint and several. In like manner, in the event that the
Tenant named in this Lease shall be a partnership or other business association,
the members of which are by virtue of stature or general law subject to personal
liability, then, and in that event, the liability of each such member shall be
deemed to be joint and several. Notwithstanding any other provisions hereof, or
of any rule or provisions of law, the failure or refusal by Landlord to proceed,
in the event of a breach or default by Tenant against all the individuals,
corporations partnerships or other business associations comprising the Tenant
(or any combination of two or more thereof) or against Tenant or against one or
more of the guarantors or other parties with liability for the performance of
any or all of Tenant’s or any guarantor’s obligations, shall not be deemed to be
a release or waiver of any rights which Landlord may possess against such other
individuals, corporations, partnerships, or other business associations not so
proceeded against, nor shall the granting by Landlord of a release of, or
execution of a

 

33

--------------------------------------------------------------------------------


 

covenant not to sue, any one or more of the individuals, corporations,
partnerships, or other business associations comprising the Tenant (or any
combination of two or more thereof) or the guarantors or other parties with
liability for the performance of any or all of Tenant’s or any guarantor’s
obligations, constitute a release or waiver, in whole or in part, of any rights
which Landlord may possess against such other individuals, corporations’,
partnerships, or associations not so released or granted a covenant not to sue.

 

23.                               DEFINITIONS

 

23.1                        Pronouns. Feminine or neuter pronouns shall be
substituted for those of the masculine form, and the plural shall be substituted
for the singular number, in any place or places herein in which the context
may require such substitution or substitutions, Landlord and Tenant herein for
convenience have been referred to in the neuter form.

 

23.2                        Demised Premises. Wherever the word “premises” or
the phrase “demised premises” is used in this Lease, it shall refer to the
Demised Premises described in Section 1.1, unless the context clearly requires
otherwise.

 

23.3                        Lease Term. Wherever the phrase “Lease Term” or the
phrase “term of this Lease” is used in this Lease, it shall refer to the Lease
Term described in Section 1.2(a) and any extensions and renewals thereof validly
and timely exercised by Tenant, unless the context clearly requires otherwise.

 

23.4                        Tenant’s Property. Wherever the phrase “Tenant’s
Property” is used in this Lease, it shall refer to the Tenant’s Property
described in Section 12.9(a), unless the context clearly requires otherwise.

 

23.5                        Leasehold Improvements. Wherever the phrase
“Leasehold Improvements” is used in this Lease, it shall refer to the Leasehold
Improvements described in Section 12.9(a), unless the context clearly requires
otherwise.

 

24.                               NOTICE TO PARTIES

 

24.1                        Addresses for Notices. All notices required or
desired to be given hereunder by either party to the other shall be in writing
and personally delivered or given by overnight express delivery, service or by
certified or registered mail (delivery and/or postage charges prepaid) and
addressed as specified in Section 1.9. Either party may, by like written notice,
designate a new address to which such notices shall be directed.

 

24.2                        Effective Date of Notice. Notices personally
delivered shall be deemed effective upon delivery, notices sent by certified or
registered mail shall be deemed effective upon the earlier of (i) the date of
receipt or rejection by the addressee, or (ii) three (3) days following the date
of mailing (excluding Sundays and holidays on which mail is not delivered by the
United States Postal Service). Notwithstanding the foregoing, any notice
pertaining to a change of address of a party shall be deemed effective only upon
receipt or rejection by the party to whom such notice is sent.

 

25.                               NOTICE TO MORTGAGEES

 

In addition to any notices required by Section 13.4, if any mortgagee shall
notify Tenant that it is the holder of a mortgage affecting the Demised Premises
and that it is requesting Tenant to provide the mortgagee with copies of notices
sent by Tenant to Landlord, no notice, request or demand thereafter sent by
Tenant to Landlord shall be effective unless and until a copy of the same shall
also be sent to such mortgagee in the manner prescribed in Section 24 and to
such address as such mortgagee or trustee shall designate.

 

26.                               SPECIAL PROVISIONS; EXHIBITS

 

26.1                        Incorporation in Lease. It is agreed and understood
that any Special Provisions and Exhibits referred to in Sections 1.10 and 1.11,
respectively, and attached hereto, form an integral part of this Lease and are
hereby incorporated by reference.

 

26.2                        Conflicts. If there is a conflict between a Special
Provision hereto and the Exhibits, Specific Provisions or General Provisions, of
this Lease, the Special Provision shall govern. If there is a conflict between a
Specific Provision and the Exhibits or General Provisions of this Lease, the
Specific Provision shall govern. If there is a conflict between the Exhibits and
the General Provisions, the Exhibits shall govern.

 

34

--------------------------------------------------------------------------------


 

27.                               CAPTIONS

 

All section and paragraph captions herein are for the convenience of the parties
only, and neither limit nor amplify the provisions of this Lease.

 

28.                               ENTIRE AGREEMENT: MODIFICATION

 

This Lease, all Exhibits, and the Specific and Special Provisions incorporated
herein by reference are intended by the parties as a final expression of their
agreement and a complete and exclusive statement of the terms thereof, all
negotiations, considerations and representations between the parties having been
incorporated herein. No course of prior dealings between the parties or their
officers, partners, employees, agents or affiliates shall be relevant or
admissible to supplement, explain or vary any of the terms of this Lease, the
Exhibits and the Specific and Special Provisions. Acceptance of, or acquiescence
in, a course of performance rendered under this or any prior agreement between
the parties, their agents or their affiliates shall not be relevant or
admissible to determine the meaning of any of the terms of this Lease, the
Exhibits and the Specific and Special Provisions. Tenant hereby acknowledges
that Landlord, Landlord’s Agent and their respective agents and employees made
no representations, warranties, understandings or agreements pertaining to the
condition of the Building or the Demised Premises, or otherwise, which have
induced Tenant to execute, or have been relied upon by Tenant in the execution
of this Lease, other than those specifically set forth herein. This Lease can be
modified only by a writing signed by both parties hereto. The language of this
Lease shall in all cases be construed as a whole and according to its fair
meaning, and not strictly for or against either Landlord or Tenant. The
interpretation or construction of this Lease shall be unaffected by any argument
or claim, whether or not justified, that this Lease has been prepared, wholly or
in substantial part, by or on behalf of Landlord or Tenant. Tenant acknowledges
that it has had, or has had the opportunity to have, legal counsel of Tenant’s
choice to negotiate on behalf of (and/or explain to) Tenant the provisions of
this Lease. Any consent or approval required or desired of Landlord, or any
decision under this Lease committed to the discretion of Landlord hereunder,
may be withheld, delayed, conditioned or exercised by Landlord in its sole,
absolute and arbitrary discretion unless the provision of this Lease requiring
such consent or approval, or decision under this Lease committed to the
discretion of Landlord, expressly states that Landlord shall not withhold,
delay, condition or exercise such consent, approval or discretion unreasonably.

 

29.                               GOVERNING LAW: SEVERABILITY

 

This Lease shall be governed by and construed in accordance with the laws of
jurisdiction where the Building is located. The unenforceability, invalidity, or
illegality of any provision herein shall not render any other provision herein
unenforceable, invalid, or illegal.

 

30.                               BINDING EFFECT OF LEASE

 

The submission of an unsigned copy of this document to Tenant for examination or
signature shall not constitute an option, reservation or offer to lease space in
the Building. This Lease shall become effective and binding only upon execution
and delivery by both Landlord and Tenant, and shall be enforceable in accordance
with its terms from and after the date this Lease is fully executed and
delivered by Landlord and Tenant.

 

31.                               FORCE MAJEURE

 

If Landlord is in any way delayed or prevented from performing any obligation
due to fire, act of God, governmental act or failure to act, labor dispute,
inability to procure materials or any cause beyond Landlord’s reasonable control
(whether similar or dissimilar to the foregoing named events), then the time for
performance of such obligation shall be excused for the period of such delay or
prevention and extended for a period equal to the period of such delay or
prevention.

 

32.                               RECORDATION

 

Neither this Lease nor a memorandum hereof shall be recorded by Tenant. Any
violation of this Section shall be a default hereunder and Tenant agrees to pay
all costs and expenses, including attorneys’ fees, necessary to remove this
Lease or any memorandum hereof from record. Tenant irrevocably constitutes and
appoints Landlord as its special attorney-in-fact to prepare, execute and record
such instrument(s), the foregoing power of attorney being deemed to be coupled
with an interest.

 

35

--------------------------------------------------------------------------------


 

33.                               TIME OF ESSENCE

 

Tenant acknowledges that time is of the essence in its performance of any and
all obligations, terms and provisions of this Lease.

 

34.                               BROKERS

 

Tenant represents and warrants that it did not retain, nor consult with, any
broker or real estate salesperson (other than Papadopoulos Properties, Inc. and
Landlord’s Agent) with respect to this Lease. Tenant agrees to indemnify and
hold Landlord and Landlord’s Agent harmless from and against any claims for
brokerage or other commissions and any claims of, or right to, a lien under
applicable law relating to real estate broker liens, arising by reason of a
breach by Tenant of the foregoing representation and warranty. Tenant agrees to
pay, or upon demand reimburse Landlord and Landlord’s Agent for all costs and
expenses, including attorneys’ fees, necessary to remove from record any lien
filed against the rents payable pursuant to this Lease and/or against the
Demised Premises and/or the Building, by reason of a breach by Tenant of the
foregoing representation and warranty.

 

35.                               RELATIONSHIP OF LANDLORD AND TENANT

 

Nothing in this Lease shall be interpreted or construed as creating any
partnership, joint venture, agency or any other relationship between the
parties, other than that of landlord and tenant.

 

36.                               FINANCIAL STATEMENTS

 

Tenant agrees, from time to time (but no more than two times per year), upon not
less than fifteen (15) days prior written notice by Landlord, to deliver to
Landlord the most recently prepared copy of Tenant’s financial statements.

 

37.                               LENDER’S APPROVAL

 

This Lease is contingent upon the lender who currently holds the first lien
which encumbers the Building approving the Lease. In the event that such lender
does not approve the Lease, Landlord shall have the right to terminate this
Lease.

 

38.                               COUNTERPARTS

 

This Lease may be executed in several counterparts, but all counterparts shall
constitute one and the same document.

 

39.                               REMOVAL OF DATA AND TELECOMMUNICATIONS WIRES

 

(a)                                  Within thirty (30) days after the
expiration or earlier termination of the Lease or at any time that any of the
Wires (as defined herein) are no longer in active use by Tenant, Landlord
may elect (“Election Right”) by written notice to Tenant to:

 

(i)                                     Retain any or all wires, cables, and
similar installations appurtenant thereto installed by or on behalf of Tenant
(“Wires”) within the Demised Premises or anywhere in the Building outside the
Demised Premises, including, without limitation, the plenums or risers of the
Building;

 

(ii)                                  Remove any or all of the Wires and restore
the Demised Premises or the Building, as the case may be, to their condition
existing prior to the installation of the Wires (“Wire Restoration Work”)
Landlord, at its option may perform such Wire Restoration Work at Tenant’s sole
cost and expense; or

 

(iii)                               Require Tenant to perform all or part of the
Wire Restoration Work at Tenant’s sole cost and expense.

 

(b)                                 Tenant shall comply with all applicable laws
with respect to the Wires, subject to Landlord’s right to elect to retain the
Wires. In the event that Tenant discontinues the use of all or any part of the
Wires or is no longer using all or any part of the Wires, Tenant shall within
thirty (30) days thereafter, notify Landlord of same in writing, accompanied by
a plan or other reasonable description of the current type, quantity, points of
commencement and termination, and routes of the Wires to allow Landlord to
determine if Landlord desires to retain same.

 

36

--------------------------------------------------------------------------------


 

(c)                                  In the event Landlord elects to retain any
or all of the Wires pursuant to Section 39(a)(i) hereof, Tenant covenants that:

 

(i)                                     Tenant shall be the sole owner of the
Wires, Tenant shall have the right to surrender the Wires, and the Wires shall
be free of all liens and encumbrances; and

 

(ii)                                  All Wires shall be left in good condition,
working order, properly labeled and capped or sealed at each end and in each
telecommunications/electrical closet and junction box, and in safe condition.

 

Notwithstanding anything to the contrary in Section 15 of the Lease, Landlord
may retain Tenant’s Security Deposit after the expiration or earlier termination
of the Lease until one of the following events has occurred with respect to all
of the Wires:

 

(i)                                     Landlord elects to retain the Wires;

 

(ii)                                  Landlord elects to perform the Wire
Restoration Work and the Wire Restoration Work is complete and Tenant has fully
reimbursed Landlord for all costs related thereto; or

 

(iii)                               Landlord elects to require Tenant to
perform the Wire Restoration Work and the Wire Restoration Work is complete and
Tenant has paid for all costs related thereto.

 

(d)                                 In the event that Tenant fails or refuses to
pay all costs of the Wire Restoration Work within thirty (30) days of Tenant’s
receipt of Landlord’s notice requesting Tenant’s reimbursement for or payment of
such costs or otherwise fails to comply with the provisions of this Section,
Landlord may apply all or any portion of Tenant’s Security Deposit toward the
payment of any costs or expenses relative to the Wire Restoration Work or
Tenant’s obligations under this Section. The retention or application of such
Security Deposit by Landlord pursuant to this Section does not constitute a
limitation on or waiver of Landlord’s right to seek further remedy under law or
equity.

 

(e)                                  The provisions of this Section shall
survive the expiration or earlier termination of the Lease.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN

 

[g256192ki05i001.jpg]

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BUILDING RULES AND REGULATIONS

 

1.                          Tenant shall not obstruct or interfere with the
rights of other tenants of the Building or the Complex, or of persons having
business in the Building or the Complex, or in any way injure or annoy such
tenants or persons. Tenant will not conduct any activity within the Demised
Premises which will create excessive traffic or noise anywhere in the Building
or the Complex. Tenant shall not bring or keep within the Building any animal,
bicycle, motorcycle, or type of vehicle except as required by law.

 

2.                          Tenant shall promptly report to Landlord’s Agent all
accidents and incidents occurring on or about the Demises Premises, the Building
and/or the Complex which involve or relate to the security and safety of persons
and/or property.

 

3.                          Tenant shall use and occupy the Demised Premises
only for the purposes specified in Section 1.8 of the Lease and for no other
purpose whatsoever, and shall comply, and cause its employees, agents,
contractors, invitees and other users of the Demised Premises to comply, with
applicable zoning and other municipal regulations, including but not limited to
smoking regulations. Canvassing, soliciting and peddling in the Building or
anywhere in the Complex are prohibited, and Tenant shall cooperate to prevent
such activities.

 

4.                          All office equipment and any other device of any
electrical or mechanical nature shall be placed by Tenant in the Demised
Premises in settings approved by Landlord, so as to absorb or prevent any
vibration, noise, or annoyance. Tenant shall not construct, maintain, use or
operate within the Demised Premises or elsewhere in the Building or outside of
the Building any equipment or machinery which produces music, sound or noise,
which is audible beyond the Demised Premises. Tenant shall not cause
objectionable noises, vibrations or odors within the Building.

 

5.                          Tenant shall not deposit any trash, refuse,
cigarettes, or other substances of any kind within or out of the Building,
except in the refuse containers provided therefor. No material shall be placed
in the trash boxes or receptacles if such material is of such nature that it
may not be disposed of in the ordinary and customary manner of removing and
disposing of office building trash and garbage without being in violation of the
Lease or any law or ordinance governing such disposal. Tenant shall be charged
the cost of removal for any items left by Tenant that cannot be so removed. All
garbage and refuse disposal shall be made only through entry ways and elevators
provided for such purposes and at such times as Landlord shall designate. Tenant
shall not introduce into the Building any substance which might add an undue
burden to the cleaning or maintenance of the Demised Premises or the Building.
Tenant shall exercise its best efforts to keep the sidewalks, entrances,
passages, courts, lobby areas, garages or parking areas, elevators, escalators,
stairways, vestibules, public corridors and halls in and about the Building
(hereinafter “Common Areas”) clean and free from rubbish. Tenant shall not cause
any unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

 

6.                          Tenant shall use the Common Areas only as a means of
ingress and egress, and Tenant shall permit no loitering by Tenant’s agents,
employees, visitors or invitees upon Common Areas or elsewhere within the
Building. Tenants shall comply, and cause its employees, agents, contractors,
invitees and other users of the Demised Premises to comply, with all rules and
regulations adopted by Landlord governing the use of the Common Areas. The
Common Areas and roof of the Building are not for the use of the general public,
and Landlord shall in all cases retain the right to control or prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation or interests of the Building
and its tenants. Tenant shall not enter or install equipment in the mechanical
moms, air conditioning rooms, electrical closets, janitorial closets, or similar
areas or go upon the roof of the Building without the prior written consent of
Landlord. Tenant shall not install any radio or television antenna, loudspeaker,
or other device on the roof of exterior walls of the Building, Tenants shall
not, nor shall Tenant’s agents, employees or contractors, enter or install
equipment in or at the equipment room(s) or closet(s), inside telecommunications
and/or data transmission wire space and/or conduits or the telephone wire
demarcation point in the Building without Landlord’s prior consent.

 

7.                          Without limitation upon any of the provisions of the
Lease. Tenant shall not mark, paint, drill into, cut string wires within, or in
any way deface any part of the Building, without the prior written consent of

 

39

--------------------------------------------------------------------------------


 

Landlord, and as Landlord may direct. Upon removal of any wall decorations or
installations or floor coverings by Tenant, any damage to the walls or floors
shall be repaired by Tenant at Tenant’s sole cost and expense. Tenant shall not
lay linoleum or similar floor coverings so that the same shall come into direct
contact with the floor of the Demised Premises and, if linoleum or other similar
floor covering is to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other materials soluble in water.
The use of cement or other similar adhesive material is expressly prohibited.
Floor distribution boxes for electric and telephone wires must remain accessible
at all times.

 

8.                          Tenant shall not install or permit the installation
of any awnings, shades, mylar films or sunfilters on windows. Tenant shall
cooperate with Landlord in obtaining maximum effectiveness of the cooling system
of the Building by closing drapes and other window coverings when the sun’s rays
fall upon windows of the Demised Premises. Tenant shall not obstruct, alter or
in any way impact the efficient operation of the systems, nor shall Tenant
tamper with or change the setting of any thermostat or temperature control
valves in the Building (this is not applicable in VAV buildings). Tenant shall
not cover induction units.

 

9.                          Tenant shall not use the washrooms, restrooms and
plumbing fixtures of the Building, and appurtenances thereto, for any purpose
other than the purpose for which they were constructed, and Tenant shall not
deposit any sweepings, rubbish, rags, or toxic or flammable products, or other
improper substances, therein. Tenant shall not waste water by interfering or
tampering with the fancets or otherwise. If Tenant or Tenant’s employees,
agents, contractors, jobbers, licenses, invitees, guests or visitors cause any
damage to such washrooms, restrooms, plumbing fixtures or appurtenances, such
damage shall be repaired at Tenant’s expense, and Landlord shall not be
responsible therefor.

 

10.                    Subject to applicable fire or other safety regulations,
all doors opening onto Common Areas and all doors upon the perimeter of the
Demised Premises shall be kept closed and, during non-business hours, locked,
except when in use for ingress or egress. If Tenant uses the Demised Premises
after regular business hours or no non-business days. Tenant shall lock any
entrance doors to the Building or to the Demised Premises used by Tenant
immediately after using such doors. Tenant shall cooperate with energy
conservation by limiting use of lights to areas occupied during non-business
hours.

 

11.                    Employees of Landlord shall not receive or carry messages
for or to Tenant or any other person, nor contract with nor render free or paid
services to Tenant or Tenant’s employees, contractors, jobbers, agents, invites,
licenses, guests or visitors. In the event that any of Landlord’s employees
perform any such services, such employees shall be deemed to be the agents of
Tenant regardless of whether or how payment is arranged for such services, and
Tenant hereby indemnifies and holds Landlord harmless from any and all liability
in connection with any such services and any associated injury or damage to
property or injury or death to persons resulting therefrom.

 

12.                    All keys to the exterior doors of the Demised Premises
shall be obtained by Tenant from Landlord, and Tenant shall pay to Landlord a
reasonable deposit determined by Landlord from time to time for such keys.
Tenant shall not make duplicate copies of such Keys. Tenant shall, upon the
termination of its tenancy, provided Landlord with the Combinations to all
combination locks on safes, safe cabinets, and other key-controlled mechanisms
therein, whether or not such keys were furnished to Tenant by Landlord. In the
event of the loss of any key furnished to Tenant by Landlord. Tenant shall pay
to Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such a
change. The word “Key” as used herein shall refer to keys, keycards, and all
such means of obtaining access through restricted access systems.

 

13.                    No signs, advertisements or notes shall be painted or
affixed on or to any windows, doors or other parts of the Building visible from
the exterior (other than as expressly permitted by the terms of the Lease), or
to any Common Area or Public area of the Building.

 

14.                    Landlord will provide and maintain a directory board for
the Building, in the main lobby of the Building, and no other directories shall
be allowed.

 

15.                    All contractors, contractors’ representatives and
installation technicians tendering any service to Tenant shall be referred by
Tenant to Landlord for Landlord’s supervision, approval and control before the
performance of any contractual service. This provision shall apply to all work
performed in the Building.

 

40

--------------------------------------------------------------------------------


 

16.                    After initial occupancy, movement in or out of the
Building of furniture or office equipment, or dispatch or receipt by Tenant of
any bulky material, merchandise or material which requires use of elevators
shall be restricted to the use of freight elevators only. Absolutely no carts or
dollies are allowed through the main entrances or on passenger elevators. All
items not hand carried must be delivered via the appropriate loading dock and
freight elevator, if any.

 

17.                    No portion of the Demised Premises shall at any time be
used or occupied as sleeping or lodging quarters.

 

18.                    Landlord shall have the power to prescribe the weight and
position of sales and other heavy equipment, which shall in all cases, to
distribute weight, stand on supporting devices approved by Landlord. All damages
done to the Building by taking in or putting out any property of Tenant, or done
by Tenant’s Property while in the Building, shall be repaired at the expense of
Tenant.

 

19.                    For purposes hereof, the terms “Landlord”, “Landlord’s
Agent”, “Tenant”, “Complex”, “Building”, “Demised Premises”, “Tenant’s Property”
and “Systems” are defined in the Lease to which these rules and regulations are
attached. Wherever these terms appear in the rules and regulations they shall
have the same meaning as defined in the Lease.

 

20.                    These Rules and Regulations are in addition to, and shall
not be construed to in any way modify or amend, in whole or in part, the
agreements, covenants, conditions and provisions of any lease of any premises in
the Building.

 

41

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CLEANING SPECIFICATIONS

 

A.                      DAILY - Monday through Friday, except legal holidays.

 

1.                         Empty waste baskets, clean ashtrays.

 

2.                         Dust accessible areas of desk tops.

 

3.                         Vacuum carpet in all areas of the Demised Premises.

 

4.                         Mop spillages on tile floors.

 

5.                         Clean lavatories and replace supplies.

 

6.                         Dust and mop kitchens within the Demised Premises,
provided that Tenant shall be responsible for the cleaning of any dishes,
glasses or utensils in the kitchen areas. Tenant shall maintain any coffee pots
and utensils located in the Demised Premises.

 

B.                        WEEKLY

 

1.                         Dust accessible areas of furniture, convectors and
other furnishings.

 

2.                         Clean glass in doors and partitions.

 

C.                        MONTHLY

 

1.                         Mop and buff tile floors.

 

2.                         Dust Venetian blinds, window frames and exterior of
lighting fixtures.

 

3.                         Spot clean walls.

 

4.                         Clean telephopnes.

 

D.                       QUARTERLY

 

1.                         Clean and refinish tile floors where necessary.

 

2.                         Clean baseboards.

 

E.                         SEMI-ANNUALLY

 

1.                         Wash windows.

 

F.                         ANNUALLY

 

1.                         Wash light fixtures and lenses.

 

2.                         Clean Venetian blinds.

 

NOTE:

 

Cleaners will not move papers or other materials from surfaces to be cleaned,
dusted or vacuumed. Trash not in wastebaskets should be clearly marked “TRASH”.
Cleaning of private kitchens and baths is the responsibilty of the Tenant.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE OF COMMENCEMENT

 

THIS CERTIFICATE OF COMMENCEMENT (“Certificate”) is made this                 
day of                 , 20  , by and between ELIZABETHEAN COURT ASSOCIATES III
LIMITED PARTNERSHIP, a Maryland limited partnership (“Landlord”) and SPHERIX
CORPORATION, a Delaware corporation (“Tenant”).

 

WHEREAS, Landlord and Tenant have entered into a Lease dated                  ,
20   (“Lease”).

 

WHEREAS, the Commencement Date of the Lease is dependent upon the occurrence of
certain events, and

 

WHEREAS, those certain events have occurred and Landlord and Tenant now desire
to specify the Commencement Date of the Lease Term for purposes of establishing
the term of the Lease and the schedule for payment of rent during said period.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged. Landlord and Tenant warrant and represent each to the other as
follows:

 

1.                         The Commencement Date of the Lease Term is
                      , 20  .

 

2.                         The Expiration Date of the Lease Term is
                      , 20  .

 

3.                         The Rentable Area of the Demised Premises is
             square feet.

 

4.                         Tenant’s Proportionate Share is              percent.

 

5.                         The Base Annual rent is $          .

 

6.                         The Base Monthly Rent is $       .

 

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Certificate under
seal on the day and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

 

ELIZABETHEAN COURT ASSOCIATES III
LIMITED PARTNERSHIP, a Maryland limited
partnership

 

 

 

 

 

 

 

By: 

WESTMORELAND BUILDING

 

 

 

CORPORATION, General Partner

 

 

 

 

By:

 

 (SEAL)

 

 

Name:

 

 

 

Title: 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

 

SPHERIX CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 (SEAL)

 

 

Name:

 

 

 

Title:

 

 

43

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY DELETED

 

 

44

--------------------------------------------------------------------------------


 

EXHIBIT F

 

WORK AGREEMENT

 

This Exhibit is attached to and made a part of that certain Office Building
Lease dated as of October 4, 2007 (the “Lease”), by and between Elizabethean
Court Associates III Limited Partnership (“Landlord”) and Spherix Corporation, a
Delaware corporation (“Tenant”). Terms used but not defined in this
Exhibit shall have the meaning ascribed to them in the Lease.

 

1.                                       Tenant’s Authorized Representative.
Tenant designates Clare Kruger and Kathy Brailer (each such person shall be
deemed a “Tenant’s Authorized Representative”) as the person authorized to
initial all plans, drawings, change orders and approvals pursuant to this
Exhibit. Landlord shall not be obligated to respond to or act upon any such item
until such item has been initiated by Tenant’s Authorized Representative.

 

2.                                       Leasehold Improvements. Commencing with
the Demised Premises in their “as is” condition as of the date hereof. Landlord
or its designated contractor shall install in the Demised Premises those initial
improvements specified in final space plans and construction and engineering
drawings approved by Landlord (the “Leasehold Improvements”). Landlord shall not
be obligated to provide any improvements, and the Demised Premises shall be
delivered containing no property of any kind, other than the Leasehold
Improvements. Landlord or its contractor shall be available as reasonably
required by Tenant throughout the design construction process to provide Tenant
with budgeting and value engineering assistance. Tenant shall pay all costs and
expenses (including a fee for Landlord’s construction management services in an
amount equal to five percent (5%) of the hard construction costs incurred in
connection with the build out of the Demised Premises, and the cost of any
services provided by Landlord’s architect or engineer) incurred in connection
with the Leasehold Improvements to the extent such costs and expenses exceed an
allowance in an amount equal to the product of Thirty and 00/100 Dollars
($30.00) multiplied by the number of square feet of rentable area contained
within the Demised Premises (the “Allowance”). Tenant shall not receive any
credit, cash or otherwise, for any unused portion of the Allowance. Tenant shall
pay fifty percent (50%) of Landlord’s reasonable estimate of those costs and
expenses (if any) which exceed the Allowance on or before the later to occur of
(i) the earlier to occur of (A) the date the preliminary space plan is prepared
and delivered to Tenant, or (B) the date of Tenant’s execution of the Lease, or
(ii) the tenth (10th) day after the date Landlord gives Tenant notice of
Landlord’s estimate of such expenses. Tenant shall pay the remainder of such
estimate within ten (10) days after Tenant’s receipt of a notice stating that
the Leasehold Improvements are fifty percent (50%) complete, as reasonably
determined by Landlord. Tenant shall pay for all such costs and expenses (minus
any estimated payments made as aforesaid) when the Leasehold Improvements are
substantially complete and Tenant receives a bill therefor. Tenant shall pay
such bill, if any, no later than the earlier of the Commencement Date or ten
(10) days after Tenant’s receipt thereof. All amounts payable pursuant to this
Exhibit by Tenant shall be considered additional rent and are subject to the
provisions of the Lease.

 

3.                                       Schedule.

 

(a)                                  If any plans and drawings are prepared by
Landlord’s architect or engineer, such plans and drawings will be prepared on
Tenant’s behalf and Tenant shall be solely responsible for the timely completion
of all plans and drawings and for their compliance with all Laws. Certain plans
and specifications for the Building are available for Tenant’s inspection at
Landlord’s offices. All of Tenant’s plans shall be prepared by a licensed
architect and engineer approved by Landlord shall be in a form sufficient to
secure the approval of government authorities with jurisdiction over the
approval thereof, and shall be otherwise satisfactory to Landlord.

 

(b)                                 Tenant shall submit to Landlord a final
space plan and all specifications, details, finishes (including, without
limitation, paint and carpet selections), elevations and sections, all as
approved by Tenant and Landlord (“Tenant’s Space Plan”), on or before
September 24, 2007. Tenant’s Space Plan shall indicate partition layout, door
location, special equipment types, floor load requirements exceeding fifty (50)
pounds per square foot live load, telephone and electrical outlet locations, and
the seating capacity of all conference rooms.

 

(c)                                  If required by Landlord in order to
construct the work contemplated by this Exhibit. Tenant shall submit to Landlord
final architectural working drawings approved by Tenant and Landlord on or
before October 22, 2007. Such architectural working drawings shall include
master legend, construction plan, reflected ceiling plan, telephone and
electrical outlet layout, finish plan and all architectural details, elevations
and specifications necessary to construct the Demised Premises. To the extent
necessary, promptly after

 

45

--------------------------------------------------------------------------------


 

submission of the final architectural working drawings, final engineering
working drawings and an estimation of the cost of providing the Leasehold
Improvements shall be prepared.

 

(d)                                 The deadlines specified in this Paragraph
shall apply whether plans and drawings are prepared by Landlord’s architect or
engineer or an architect or engineer selected by Tenant. All deadlines must be
met in order to allow Landlord sufficient time to review plans and drawings,
discuss with Tenant any changes thereto which Landlord believes to be necessary
or desirable and complete substantially the Premises within the time frame
provided in Article III of the Lease. The parties intend for each such deadline
to be the applicable deadline, even if any such deadline is before the date the
Lease is executed.

 

4.                                       Approval. All plans and drawings (and
changes thereto) shall be subject to Landlord’s written approval. Such approval
shall not constitute either (a) approval of any delay caused by Tenant or a
waiver of any right or remedy that may arise as a result of such delay, or
(b) Landlord’s representation that such approved plans, drawings or changes
comply with all Laws.

 

5.                                       Change Orders. If Tenant requests any
change or addition to the work or materials to be provided by Landlord pursuant
to this Exhibit after Tenant’s approval of the final space plan, then Landlord
shall not be obligated to perform such change or addition. All additional
expenses attributable to any change order requested by Tenant and approved by
Landlord shall be payable by Tenant prior to the performance of the work
contemplated by such change order. If Landlord submits an estimate of the
additional expenses attributable to a change order, then Tenant shall pay such
estimated additional expenses prior to the performance of the work contemplated
by such change order. If the actual additional expenses attributable to such
change order exceed such estimated additional expenses, then Tenant shall pay
the amount of such excess no later than the earlier of the Commencement Date or
ten (10) days after Tenant’s receipt of a bill therefor. If such estimated
additional expenses exceed the actual additional expenses attributable to such
change order, then the amount of such excess shall be credited against the first
installment(s) of rent.

 

6.                                       Substantial Completion.

 

(a)                                  Except as provided in Paragraph 6(b), the
Demised Premises shall be deemed to have been substantially complete when the
work and materials to be provided pursuant to this Exhibit [except for items of
work and adjustment of equipment and fixtures that can be completed after the
Premises are occupied without causing substantial interference with Tenant’s use
of the Demised Premises (i.e., the “punch list” items)] have been completed, as
reasonably determined by Landlord.

 

(b)                                 If Landlord shall be delayed in completing
the work and materials to be provided pursuant to this Exhibit as a result of
(1) Tenant’s failure to comply with any of the deadlines specified in this
Exhibit or with any of the other requirements of this Exhibit or the Lease,
(2) Tenant’s request for modifications to plans or working drawings subsequent
to the date such plans or working drawings are approved by Landlord.
(3) Tenant’s failure to pay when due any amount required pursuant to this
Exhibit. (4) Tenant’s request for long lead time materials, finishes or
installations, or (5) the performance of any work, or the entry into the Demised
Premises, by Tenant or any person or firm employed or retained by Tenant, then
for purposes of determining the Commencement Date, the work and materials to be
provided pursuant to this Exhibit shall be deemed to have been substantially
complete on the date that Landlord determines in its reasonable judgment that
such work and materials would have been substantially complete if such delay(s)
had not occurred.

 

7.                                       Possession. Tenant’s taking of
possession of the Demised Premises shall constitute Tenant’s acknowledgement
that the Demised Premises are in good condition and that all work and materials
are satisfactory, except as to any defect or incomplete work that is described
in a written notice given by Tenant to Landlord not later than the day Tenant
takes possession of the Premises. Tenant and its agents shall have no right to
make any alteration in the Premises until Tenant submits such written notice.
Landlord will correct and complete those defects and incomplete items described
in such notice which Landlord confirms, in its reasonable judgment, are in fact
defects or incomplete items. At Landlord’s request. Tenant shall accompany
Landlord to prepare the punch list on or before the date Tenant takes possession
of the Premises.

 

46

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

SPECIFIC PROVISIONS

1

 

1.1

PREMISES

1

 

 

(a)

Demised Premises

1

 

 

(b)

Rentable Area

1

 

 

(c)

Complex

1

 

 

(d)

Building

1

 

 

(e)

Address

1

 

1.2

LEASE DATES

1

 

 

(a)

Lease Term

1

 

 

(b)

Base Year

1

 

 

(c)

Fiscal Year

1

 

 

(d)

Lease Year

1

 

 

(e)

Calendar Year

1

 

1.3

BASE ANNUAL RENT

1

 

 

(a)

Initial Base Annual Rent

1

 

 

(b)

Percentage Factor

2

 

1.4

BASE YEAR COSTS

 

 

1.5

ADDITIONAL RENT

2

 

 

(a)

Increases in Real Estate Taxes

2

 

 

(b)

Increases in Operating Expenses

2

 

1.6

SECURITY DEPOSIT

2

 

1.7

STANDARD BUILDING OPERATING DAYS AND HOURS

2

 

1.8

USE OF PREMISES

2

 

1.9

ADDRESSES

2

 

 

(a)

ADDRESS FOR NOTICES TO TENANT

2

 

 

(b)

ADDRESSES FOR NOTICES TO LANDLORD

2

 

 

(c)

ADDRESS FOR PAYMENT OF RENT

3

 

1.10

SPECIAL PROVISIONS

3

 

1.11

EXHIBITS TO LEASE

3

 

 

 

 

2.

 

RENT

 

3

 

2.1

BASE ANNUAL RENT

3

 

 

(a)

Payment of Base Annual Rent

3

 

 

(b)

Escalation of Base Annual Rent

4

 

2.2

ADDITIONAL RENT

4

 

 

(a)

Real Estate Taxes

4

 

 

(b)

Operating Expenses

5

 

2.3

ADDITIONAL RENT ESTIMATES AND ADJUSTMENTS

5

 

 

(a)

Initial Additional Rent Adjustments

5

 

 

(b)

Annual Budget

6

 

 

(c)

Additional Rent Reconciliations

6

 

 

(d)

Verification of Additional Rent

6

 

 

(e)

Fiscal Year

6

 

2.4

RENT ADJUSTMENT LIMIT

6

 

2.5

SURVIVAL OF RENT OBLIGATION

6

 

2.6

PRO RATA SHARE

7

 

 

2.7 PRORATED RENT

7

 

2.8

APPLICATION OF RENT

7

 

2.9

LATE-PAYMENT FEE AND INTEREST CHARGE

7

 

2.10

OTHER TENANT COSTS AND EXPENSES

7

 

 

 

 

3.

 

CONSTRUCITON OF PRESMISES AND OCCUPANCY

7

 

3.1

AS-IS

7

 

3.2

POSSESSION

7

 

3.3

PERMITS

8

 

 

 

 

4.

 

SUBLETTING AND ASSIGNMENT

8

 

4.1

CONSENT

8

 

4.2

RECAPTURE OF PREMISES

8

 

4.3

EXCESS RENT AND OTHER CONSIDERATION

9

 

4.4

TENANT LIABILITY

9

 

4.5

REASONABLE STANDARDS OF CONSENT

9

 

4.6

OTHER TRANSFERS

10

 

4.7

REQUIRED INFORMATION

10

 

4.8

FEES; DOCUMENTS

10

 

4.9

RIGHTS ON DEFAULT

10

 

4.10

CORPORATE TRANSFER

11

 

 

 

 

5.

 

SERVICES AND UTILITIES

11

 

5.1

BUILDING STANDARD SERVICES AND UTILITIES

11

 

i

--------------------------------------------------------------------------------


 

 

5.2

OVERTIME SERVICES

11

 

5.3

EXCESSIVE USAGE

12

 

 

(a)

 Equipment Restrictions

12

 

 

(b)

 Excess Electrical Usage

12

 

 

(c)

 Additional Utility Costs

12

 

5.4

EXCESSIVE HEAT GENERATION

12

 

5.5

BUILDING SECURITY

12

 

5.6

ROOF AND AUXILIARY SPACES

12

 

5.7

TRASH REMOVAL

12

 

 

 

 

6.

 

USE AND UPKEEP OF PREMISES

13

 

6.1

USE

13

 

6.2

ILLEGAL AND PROHIBITED USES

13

 

6.3

INSURANCE RATING

13

 

6.4

ALTERATIONS

13

 

 

(a)

 Approval Required

13

 

 

(b)

Alteration Requirements

14

 

 

(d) 

Compliance with Laws

14

 

6.5

MAINTENANCE BY LANDLORD

15

 

 

(a)

 Landlord Repairs and Maintenance

15

 

 

(b)

 Use of Demised Premises by Landlord

15

 

6.6

SIGNS AND PUBLICATIONS

15

 

6.7

EXCESSIVE FLOOR LOAD

15

 

6.8

MOVING AND DELIVERIES

16

 

 

(a)

 Prohibitions/Notices

16

 

 

(b)

 Coordination with Landlord

16

 

 

(c)

 Moving Damages

16

 

6.9

RULES AND REGULATIONS

16

 

6.10

TENANT MAINTENANCE AND CONDITION OF DEMISED PREMISES UPON SURRENDER

16

 

6.11

TENANT PROPERTY AND LEASEHOLD IMPROVEMENTS

16

 

6.12

LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

17

 

6.13

MEDICAL WASTE

17

 

 

 

 

 

7.

 

ACCESS

17

 

7.1

LANDLORD’S ACCESS

17

 

7.2

RESTRICTED ACCESS

17

 

 

7.3 TENANT’S ACCESS

17

 

 

 

 

 

8.

 

LIABILITY

18

 

8.1

TENANT’S PROPERTY

18

 

8.2

CRIMINAL ACTS OF THIRD PARTIES

18

 

8.3

PUBLIC LIABILITY

18

 

8.4

CONSTRUCTION ON CONTIGUOUS PROPERTY

18

 

8.5

TENANT INSURANCE

18

 

 

(a)

 Liability Insurance

18

 

 

(b)

 Fire and Casualty Insurance

18

 

 

(c)

 Increases in Coverage

19

 

 

(d)

 Policy Requirements

19

 

 

(e)

 No Limitation of Liability

19

 

 

(f)

 Waiver of Subrogation

19

 

 

(g)

 Business Interruption

19

 

8.6

 INCIDENT REPORTS

19

 

 

 

 

 

9.

 

DAMAGE

19

 

9.1

DAMAGES CAUSED BY TENANT

19

 

9.2

FIRE OR CASUALTY DAMAGE

19

 

9.3

UNTENANTABILITY

20

 

 

(a)

 Restoration Requirements

20

 

 

(b)

Casualty Near Expiration of Lease Term

21

 

 

 

 

 

10.

 

CONDEMNATION

21

 

10.1

LANDLORD’S RIGHT TO AWARD

21

 

10.2

TENANT’S RIGHT TO FILE CLAIM

21

 

 

 

 

 

11.

 

BANKRUPTCY

21

 

11.1

 EVENTS OF BANKRUPTCY

21

 

11.2

 LANDLORD’S REMEDIES

22

 

 

(a)

 Termination of Lease

22

 

 

(b) 

Suit for Possession

22

 

 

 

(c) Non-Exclusive Remedies

22

 

 

(d)

 Assumption or Assignment by Trustee

22

 

 

(e)

 Adequate Assurance of Future Performance

22

 

 

(f)

 Failure in Provide Adequate Assurance

22

 

11.3

GUARANTORS

 

 

11.4

DAMAGES

23

 

 

 

 

12.

 

DEFAULTS AND REMEDIES

 

 

12.1

DEFAULT

23

 

 

 

 

23

 

ii

--------------------------------------------------------------------------------


 

 

12.2

REMEDIES

23

 

12.3

LANDLORD’S RIGHT OF RELET

24

 

12.4

RECOVERY OR DAMAGES

24

 

 

(a)

Qualification of Damages

24

 

 

(b)

Non Exchange Rights

25

 

12.5

WAIVER

25

 

12.6

ANTICIPATORY REPUDIATION

25

 

 

(a)

Repudiation Prior to Commencement Date

25

 

 

(b)

Repudiation of Any Obligation of Tenant During Lease Terms

26

 

12.7

TENANT ABANDONMENT OF DEMISED PREMISES

26

 

 

(a)

Abandonment

26

 

 

(b)

Landlord Rights to Enter and to Relet

26

 

12.8

TENANT’S PROPERTY

26

 

12.9

LANDLORD LIES

26

 

 

 

 

 

 

 

(a)

Rights of Distress/Landlord’s Lien

26

 

 

(b)

UCC Security Interest

27

 

 

(c)

UCC Remedies Not Mandatory

27

 

12.10

INJUNCTIVE RELIEF

27

 

12.11

INDEPENDENT COVENANTS

27

 

12.12

WAIVER OF REDEMPTION

27

 

12.13

ATTORNEYS’ FEES

27

 

 

 

 

 

13.

 

SUBORDINATION

28

 

13.1

 SUBORDINATION

28

 

13.2

ESTOPPEL CERTIFICATES

28

 

13.3

ATTORNMENT

29

 

13.4

MORTGAGE RIGHTS

29

 

 

(a)

Mortgagee Requirements

29

 

 

(b)

Notices to Mortgagee

29

 

 

 

 

 

14.

 

TENANT’S HOLDOVER

29

 

14.1

WITH LANDLORD CONSENT

29

 

14.2

WITHOUT LANDLORD CONSENT

30

 

 

 

 

 

15.

 

SECURITY DEPOSIST

30

 

 

 

 

 

16.

 

QUIET ENJOYMENT

31

 

 

 

 

 

17.

 

SUCCESSORS

31

 

 

 

 

 

18.

 

WAIVER OF JURY TRIAL AND STATUTE OF LIMITATIONS

31

 

 

 

 

 

19.

 

LIMITATION OF LANDLORD’S LIABILITY NOTICE

31

 

19.1

LANDLORD’S CONSENT

31

 

19.2

INDIVIDUAL LIABILITY

31

 

19.3

NOTICE IN EVENT OF LANDLORD’S DEFAULT

32

 

 

 

 

 

20.

 

AUTHORITY

32

 

 

 

 

 

21.

 

TENENT’S RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES

32

 

21.1

HAZARDOUS SUBSTANCES

32

 

21.2

TENANT’S RESTRUCTIONS

32

 

 

(a)

Violations

32

 

 

(b)

Use

32

 

21.3

AFFIRMATIVE OBLIGATIONS

33

 

 

(a)

Compliance with Laws

33

 

 

(b)

Clean-Up Plans

33

 

 

(c)

Information Requests

33

 

21.4

TENANT’S INDEMNITY

33

 

21.5

 SURVIVAL OF OBLIGATIONS

33

 

 

 

 

 

22.

 

JOINT AND SEVERAL LIABILITY

33

 

 

 

 

 

23.

 

DEFINITIONS

34

 

23.1

PRONOUNS

34

 

23.2

DEMISED PREMISES

34

 

23.3

LEASE TERM

34

 

23.4

TENANT’S PROPERTY

34

 

23.5

LEASEHOLD IMPROVEMENTS

34

 

 

 

 

 

24.

 

NOTICE TO PARTIES

34

 

24.1

 ADDRESSES FOR NOTICES

34

 

24.2

 EFFECTIVE DATE OF NOTICE

34

 

 

 

 

 

25.

 

NOTICE TO MORTGAGEES

34

 

 

 

 

 

26.

 

SPECIAL PROVISIONS: EXHIBITS

34

 

 

 

 

 

 

26.1

INCORPORATION IN LEASE

34

 

26.2

CONFLICTS

34

 

 

 

 

 

27.

 

CAPTIONS

35

 

iii

--------------------------------------------------------------------------------


 

28.

ENTIRE AGREEMENT; MODIFICATION

 

35

 

 

 

 

29.

GOVERNING LAW; SEVERABILITY

 

35

 

 

 

 

30.

BINDING EFFECT OF LEASE

 

35

 

 

 

 

31.

FORCE MAJEURE

 

35

 

 

 

 

32.

RECORDATION

 

35

 

 

 

 

33.

TIME OF ESSENCE

 

36

 

 

 

 

34.

BROKERS

 

36

 

 

 

 

35.

RELATIONSHIP OF LANDLORD AND TENANT

 

36

 

 

 

 

36.

FINANCIAL STATEMENTS

 

36

 

 

 

 

37.

LENDER’S APPROVAL

 

36

 

 

 

 

38.

COUNTERPARTS

 

36

 

 

 

 

39.

REMOVAL OF DATA AND TELECOMMUNICATIONS WIRES

 

36

 

Exhibits to Lease:

 

Exhibit A - Floor Plan
Exhibit B - Building Rules and Regulations
Exhibit C - Clearing Specifications
Exhibit D - Certificate of Commencement
Exhibit E - Guaranty
Exhibit F - Work Agreement

 

iv

--------------------------------------------------------------------------------

 